     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 1 of 158

 1       XAVIER BECERRA
         Attorney General of California
 2       MONICA N. ANDERSON
         Senior Assistant Attorney General
 3       JAY C. RUSSELL
         Supervising Deputy Attorney General
 4       ELISE OWENS THORN, State Bar No. 145931
         ANDREW M. GIBSON, State Bar No. 244330
 5       TYLER V. HEATH, State Bar No. 271478
         IAN MICHAEL ELLIS, State Bar No. 280254
 6       TOBIAS G. SNYDER, State Bar No. 289095
         Deputy Attorneys General
 7       1300 I Street, Suite 125
          P.O. Box 944255
 8        Sacramento, CA 94244-2550
          Telephone: (916) 310-7318
 9        Fax: (916) 324-5205
          E-mail: Elise.Thorn@doj.ca.gov
10       Attorneys for Defendants

11
                                IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                            SACRAMENTO DIVISION
14

15

16      RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)

17                                                 Plaintiffs, DECLARATION OF LAURA
                                                               CEBALLOS SUPPORTING
18                     v.

19                                                             TO SHOW CAUSE
        EDMUND G. BROWN JR., et al.,
20
                                             Defendants.
21

22

23            I, Laura Ceballos, declare:

24            1.   I am the Mental Health Administrator of Quality Management, Inpatient Facilities,

25     for the Statewide Mental Health Program for the California Department of Corrections and

26     Rehabilitation (CDCR). I am competent to testify to the matters set forth in this declaration and if

27     called upon to do so, I would and could so testify. I have reviewed the document authored by

28
                                                           1
                                  Ceballos Decl.                                 (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 2 of 158

 1                       Document). I am informed and believe that the Court in this case issued an

 2     order on November 13, 2018

 3     allegations. I make this declaration in                                                      .

 4            2.   I was appointed as Chief of Quality Management in 2009. I am familiar with the

 5     numerous and complex policies and procedures that govern              mental health care delivery

 6

 7     utilization management processes.

 8            3.   As the Mental Health Administrator of Quality Management, I am a member of the

 9     quality management data team and the Change Management Committee that reviews staff
10                                                                                            and

11              mental health Performance Reports.

12                                                             ND REPORTING
13            4.   I am also familiar with and helped develop                                 , which are

14     used to manage resources and patient care for              ental health program. The Performance

15     Reports measure the men                         performance on selected mental health policies,

16     including requirements under the Mental Health Services Delivery System Program Guide

17     (Program Guide). The selected Performance Report indicators that capture policy requirements

18     were developed beginning in 2012, with input from the Special Master and his team of experts.

19     Additional performance indicators have been developed since by the Mental Health Quality

20     Management Committee. The Performance Report indicators and the methodology and rules

21     applied to measure performance are readily available to anyone who accesses the Performance

22     Reports, including CDCR psychiatrists and the Special Master. The primary purpose of the

23     Performance Report is to facilitate internal management; many of the indicators are not routinely

24     requested by or highlighted for the Special Master and have therefore been used for internal

25     purposes only.

26            5.   The Performance Reports were first presented to the Special Master team in 2012,

27     with additional presentations several times in the following years.

28
                                                          2
                                  Ceballos Decl.                                 (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 3 of 158

 1            6.    In May 2015, during a monitoring tour

 2     Leidner and I

 3     to measure performance under the Performance Report indicators. We discussed the

 4     methodology underlying the way in which the data is analyzed and the definitions for the

 5     Performance Report indicators.

 6            7.    Also in 2015, at the                 request, I gave a PowerPoint presentation to

 7                 counsel about           quality improvement system and indicators, and Dr. Leidner

 8     presented the methodology applied under the Performance Report indicators. A true and correct

 9     copy of that PowerPoint presentation is attached as Exhibit 1.
10            8.    Beginning in 2015, CDCR provided

11     Performance Report data to use as part of their monitoring. To improve their ability to check the

12     data, the monitors were given remote access to                                                    . I

13     also provided copies of the Performance Reports as Excel documents on a Sharepoint site. This

14     gave the monitors the ability to check actual real-time patient data from a system-wide view down

15     to the individual patient level. While the Special Master team has access to all of the

16     Performance Report indicators,

17     requested data during their regular monitoring rounds that tracks the Program Guide

18     requirements.

19            9.    The Special Master received           Performance Report data in connection with

20     the Twenty-Sixth and Twenty-Seventh monitoring rounds. Prior to each round of monitoring, the

21     Special Master submits a document request to CDCR. The

22     gathering information for its Twenty-Seventh round report in mid-2016, which included site visits

23     to 24 CDCR institutions between May 2016 and January 2017, and extensive review of

24     documents provided by each institution.

25     provided with Performance Report data for a number of indicators as well as the methodology

26     used to calculate that data. Attached as Exhibit 2 is a true and correct copy of the e-mail and

27     letter from Deputy Special Master Mohamedu Jones setting forth the documents and data to be

28     provided for each monitoring tour. The document request attached to the letter listed the data to
                                                     3
                                   Ceballos Decl.                                (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 4 of 158

 1     be reviewed at each institution, and a request for the monthly performance dashboard for each

 2     month, including a description of the methodology for the data or reports provided.

 3            10. The materials CDCR provided for the Twenty-Seventh round included, for each

 4     Performance Report indicator reviewed, the definition for the indicator. As a general practice at

 5     each institution, with few exceptions, CDCR provided the methodologies for Timeliness of Initial

 6     Primary Clinician Contacts, Timeliness of Routine Primary Clinician Contacts, Timeliness of

 7     Initial Psychiatry Contacts, and Timeliness of Routine Contacts. Attached as Exhibit 3 are true

 8     and correct copies of samples of the actual methodology definitions provided to the Special

 9     Master for the Twenty-Seventh round of monitoring. The cover page for each methodology
10     identifies the program and level of care data reported under each indicator. By providing the data

11     and methodology, the Special Master not only

12     compare that data against what the Special Master and his team observed while monitoring.

13     CDCR has made all of its data available, including patient records and records containing the raw

14     data on its mental health programs (i.e., staffing numbers, treatment offered, etc.) to the Special

15     Master. CDCR has not withheld any data requested by                                  .

16                                     TIONS REGARDING RESTARTING THE CLOCK AFTER
                                          INMATE TRANSFERS
17
              11. When a patient transfers to a new institution or to a new mental health program, he is
18
       assigned to a new set of mental health providers. This transfer triggers a new initial intake
19
       process and a series of orders based on the patie
20

21
              12.                   g rules are designed to mirror the Program Guide requirements for
22
       timely contacts. In the event of an inmate transfer, where the inmate is a Correctional Clinical
23
       Case Management System patient on psychotropic medications, the Performance Report tracks to
24
       see whether a patient was seen by a psychiatrist within ninety days of arrival. It is up to the
25
                                            the psychiatrist, to assess the patient upon arrival and order
26
       individual appointments as clinically indicated.
27

28
                                                           4
                                  Ceballos Decl.                                   (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 5 of 158

 1               13. When patients arrive at a new institution, appointments at the prior institution are

 2     cancelled and new order

 3     requirements for initial contacts. The Program Guide requires initial contacts with the Primary

 4     Clinician to occur within fourteen calendar days of arrival at a new institution for Enhanced

 5     Outpatient Program patients and within ten working days of arrival for Correctional Clinical Case

 6     Management System patients. Likewise, the initial treatment team meeting, which is attended by

 7     a psychiatrist, must also occur within fourteen working days of arrival for Correctional Clinical

 8     Case Management patients and fourteen calendar days of arrival for Enhanced Outpatient

 9     Program patients. However, the Program Guide provides no special initial timeframe for
10     psychiatry appointments. Thus, initial psychiatry appointments must occur within ninety days of

11     arrival for Correctional Clinical Case Management patients or within thirty days of arrival for

12     patients in the Enhanced Outpatient Program. Such appointments are automatically scheduled

13     within those timeframes to ensure that patients are seen per policy. However, if a patient needs to

14     see a psychiatrist prior to the scheduled initial appointment, the patient can be referred by the

15     Primary Clinician or can request a psychiatry appointment. Further, if the psychiatrist sees the

16     patient in the Interdisciplinary Treatment Team meeting and believes the patient should be seen in

17     a one-on-one contact prior to the currently scheduled initial contact, the psychiatrist can move the

18     appointment to an earlier date.

19     that triggering due dates for transferred patients based on the date of arrival results in an

20     automatic scheduling of a psychiatry appointment within ninety days for Correctional Clinical

21     Case Management patients. The Mental Health Quality Management Committee has discussed

22     this policy change and its resolution is pending.

23                         APPOINTMENTS SEEN AS SCHEDULED INDICATOR
24               14. The Appointments Seen as Scheduled indicator is an efficiency measure that was

25     updated in 2016 to match the quality management methodology used by the Plata Receiver. It is

26     not intended to measure timeliness of appointments. The indicator is used internally by CDCR to

27     provide information on

28     control
                                                            5
                                    Ceballos Decl.                                 (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 6 of 158

 1     information helps CDCR identify where appointments are being scheduled inefficiently or are

 2     otherwise being unduly impacted by other CDCR activities.

 3                                TIONS THAT CDCR INFLATES COMPLIANCE NUMBERS
                            BY OVER-COUNTING PSYCHIATRY CONTACTS
 4
              15. Psychiatrists have the option to define a contact with a patient that is brief and non-
 5
       confidential. When entering a patient encounter in the Electronic Health Record System, the
 6
       clinician has the following options to describe the contact: (a) the mode of the contact (in-person,
 7
       by telephone, or with telepsychiatry); (b) the location of the contact (bed side, cell-front, holding
 8
       cell, office, therapeutic module, yard); (c) the reason for the contact of the contact (standard
 9
       contact, MH modified program, weather, provider or inmate-initiated unplanned contact); and (d)
10
       whether the contact was confidential or non-confidential. A true and correct copy of screen shots
11
       showing the available computer menu options are attached as Exhibit 4.
12
                                                                                                   ATORS
13
              16. The Treatment Refused and Treatment Cancelled indicators do not measure
14
       compliance with Program Guide requirements and are not reported externally. They are used
15
       internally at CDCR as an efficiency measure to identify whether inmates are missing, via refusal
16
       of patient or cancellation by the institution, a substantial percentage of their treatment due to
17
       cancellations or refusals. A separate indicator measures whether institutions are compliant with
18
       offering Program Guide required treatment hours.
19
             I declare under penalty of perjury under the laws of the United States of America that the
20
       foregoing is true and correct. Executed in Boca Raton, Florida on November 19, 2018.
21

22                                                       /s/ Laura Ceballos
                                                         LAURA CEBALLOS, Ph. D.
23
                                                         Administrator of Quality Management,
24                                                       Field Operations,
                                                         Statewide Mental Health Program
25                                                       (original signature retained by attorney)

26

27

28
                                                          6
                                   Ceballos Decl.                                  (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 7 of 158




                       EXHIBIT 1
    Mental Health Quality Improvement
                         Project
          Court Order Issued August 30, 2012




                  Laura Ceballos, Ph.D.
                   David Leidner, Ph.D.
           DHCS Statewide Mental Health Program
                                                  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 8 of 158




                   Quality Management
1
    Quality Management Progress
    Prior to QM Project with Coleman Experts:
      Mental Health Program Subcommittee meetings established
      in 2011
      Statewide MHPS policy drafted - established during QM
      project July 2013
      MHTS.net made enterprise system
      All requirements clearly defined for reporting purposes
      Reporting tools implemented
                                                                Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 9 of 158




2
                                                                   Period: 2012 to Current


                  2012                                  2013                                     2014                                      2015




 8/20/12 Project 10/16/12            02/13           04/13 Indicator consultations (DAI)         1/2014 Tour reports                  06/2015 Insertion of Rules
 commences       Presentation (Dr.   Limited Site                                                provided to SM team                  Violations Report,
                 Ceballos, DSH)      Pilot           05/21/13-06/27/13 Pilot to nine             1/23/14 QI                           Unclothed body search, tx
9/17/12-2/7/13
Series of meetings                   planning        institutions with Coleman expert team       Presentation to                      refusal, Short/Long Term
                      11/13/12-
with Coleman                         begins (9                                                   plaintiffs counsel                  Restricted Housing items
                      1/9/13
Expert team,                         institutions)   07/01/13-09/30/13 Review of all             2/14/14 Docs sent to
                      Indicator
CDCR/CCHCS to                                        institutions not in pilot                   plaintiffs counsel
                      Workgroups
develop measures      Meet                                                                      05/14/2014 Report
9/20/12                                              08/02/13 Special Masters report on
                                                                                                development in
All Parties meeting                                  QI tours released
                                                                                                collaboration with
to discuss QI                                        11/2013 Planning for 2014 tours            Coleman expert team
project                                              begins                                     06/2014 HQ
                                                                                                training for all
                                                     12/2013 Data Validation
                                                                                                auditors
                                                                                                07/2014 CQI ASU EOP Hub
                                                                                                certification.
                                                                  07/2013- 2014 Clarification and insertion of Limited Issue, High Refusers,
                                                                  Sustainable Process, ASU Welfare criteria
                                                        Tool Refinement

                         Research** Research** Research** Research**Research** Research


                            Continuous Quality Improvement InitiativeTimeline
                                                                                                                                                                   Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 10 of 158
    QM Project With Coleman Experts:
     A Continuous Quality Improvement (CQI) strategy was
     utilized

     o Anticipate and prevent issues
     o Proactive
     o Encourages staff participation and responsibility
     o Focuses on the process rather than the individual
     o Utilizes data collection and measurement for decision making
     o Utilizes Demings Plan Do Study Act (PDSA) cycle of
       improvement.
                                                                      Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 11 of 158




4
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 12 of 158




                                                                          5
                            Research

    Examined our own system.
    o Collaboration between mental health headquarters, Division of
      Adult Institutions, nursing, institutional executive leadership
      and staff.
    Collaboration with Special Masters expert team.
    Conducted literature search.
    Looked at other organizations processes and measures.
                                                                        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 13 of 158




6
              Focus on Quality of Care


    Utilized standard Continuous Quality Improvement
    processes that include:
    o Review of current applicable guidelines, policies, and
      regulations.
    o Research of clinical standards.
    Developed comprehensive, standardized, measurable
    indicators.
    o Indicators developed with workgroups for six full days
      including institutional staff and leadership.
    Developed methodology to measure each indicator.
                                                               Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 14 of 158




7
         Data Collection and Reporting

    Monthly, Quarterly, Semi-Annual, and Annual Quality
    Improvement Measurement Reports.
    Use data already being collected whenever possible.
    Develop a Quality Improvement Measurement Tool to collect
    additional data.
                                                                Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 15 of 158




8
          Quality Improvement Indicator
                    Categories
      Access to Care
    Examples:
      o Percentage of time patients were up-to-date with their primary
        clinician contacts.
      o Percent of Psychiatry contacts completed within
        policy timelines
      o Percentage of all IDTTs observed in which a health record and
        C-file are immediately accessible and is accessed as needed.
      o Percentage of all mental health encounters that occur as
        scheduled.
                                                                         Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 16 of 158




9
              Quality Improvement Indicator
                    Categories, contd.
       Suicide Prevention
     Examples:
       o Percentage of Suicide Risk Evaluations (SREs) that met all review
           criteria.
       o   Percentage of all SPR-FIT meetings that satisfy all audit criteria.
       o   Percentage of custody staff who are current with CPR training
       o   Percentage of five day consecutive clinical follow ups that occur daily
           starting the day after physical discharge from OHU , MHCB, or
           ICF/Acute.
       o   Percentage of Housing Units, Inmate Living Areas with an approved
           cut-down kit/tool inventoried daily on an equipment inventory log.
       o   Percentage of MH clinicians who have completed at least one SRE
                                                                                     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 17 of 158




           Mentor Program cycle.
10
            Quality Improvement Indicator
                  Categories, contd.
       Utilization and Resource Management
     Examples:
       o Percentage of inmate-patients who were not readmitted to
         MHCB or ICF/ACUTE within 30 days of discharge.
       o Percentage of MHCB referrals transferred to MHCB within
         timeframes (24 hours).
       o Percentage of MHCB stays with clinical LOS 10 days or less.
                                                                       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 18 of 158




11
              Quality Improvement Indicator
                    Categories, contd.
       Quality of Care
     Examples:
        o Of inmate patients who refused more than 50% of structured treatment for
          the past 90 days, percentage whose treatment plans include documented
          reason for refusal and interventions to increase attendance.
        o Percent of institutions in which standardized statewide peer review is
          conducted and discussed during MHPS.
        o Percentage of all IDTTs observed in which measurable treatment goals are
          expressed and progress towards tx goals is discussed during updates
        o Percentage of group therapy and psychoeducational groups (as defined in the
          MHPG) observed in which the group leader relates group content and
          process to treatment issues.
        o Percentage of treatment plans that receive at least a satisfactory score on a
          treatment plan quality tool, which measures the extent to which the
          diagnosis, clinical summary, problems, and treatment goals and interventions
                                                                                          Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 19 of 158




          are consistent
12
            Quality Improvement Indicator
                  Categories, contd.
       Safety
     Examples:
       o Percentage of non-air-conditioned units in which there was a
         working thermometer in a location that gave an accurate
         temperature.
       o Number of clinical restraint occurrences within the MHCB.
       o Percentage of clinical restraint occurrences meeting all of the
         audit criteria.
       o Percentage of Peace Officers observed to carry their CPR
         mouth shield.
                                                                           Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 20 of 158




13
            Quality Improvement Indicator
                  Categories, contd.
       Medication Management
     Examples:
       Percentage met on MAPIP MEDICATION
       ADMINISTRATION measures (M20-24)
       Percentage met on MAPIP measure 12 COMPLIANCE
       WITH PC 2602 MEDICATION
       Percentage met on MAPIP medication continuity - transfer
       measures
                                                                  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 21 of 158




14
            Quality Improvement Indicator
                  Categories, contd.
       Segregated Housing
     Examples:
       o Percentage of 128Bs for high refusers due to custody in which a
         plan of action to address reason for high refusal is documented.
       o Percentage of ASU intake inmates that are appropriately housed
       o Percentage of ASU morning meetings observed in which all
         audit criteria were met (MH reported suicide risk data, clinical
         concerns were reported by MH clinician, Sgt. And MH staff
         were in attendance, and new arrivals were discussed).
       o Percentage of ASU Pre-screens MH-7s required completed
         prior to ASU placement.
                                                                            Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 22 of 158




15
            Quality Improvement Indicator
                  Categories, contd.
       Specialized Custody
     Examples:
       o Percentage of days where heat plan was activated and alternative
         out of cell activities were offered to heat alert IPs
       o Percentage of RVRs issued to MHSDS participants, CCCMS,
         EOP, MHCB, ICF, and ACUTE patients.
       o The percentage of completed RVR's requiring MH assessment.
       o The percentage of completed RVRs where mitigation was
         recommended where consideration of mitigation was
         documented.
                                                                            Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 23 of 158




16
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 24 of 158




 Tracking and Updating of Indicators




                                                                          17
     Indicator and Audit Development
      Collaborative
      Updated as new policies are developed
      Developed for both quantitative and qualitative reporting in
      mind.
                                                                     Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 25 of 158




18
                      Data Sources
     Multiple data sources are pulled together to create the
     Mental Health Performance report.
      MHTS.net
      MAPIP
      Nursing PsychiatricTechnician Audits
      CQIT
      Chart Audit Tool (CAT)
      SOMS
                                                               Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 26 of 158




19
               Other Data Sources
     Sustainable Process
     ICF/ACUTE referral numbers
     Self Harm Tracking Database
                                    Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 27 of 158




20
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 28 of 158




 Data Sources for Indicators




                                                                          21
                         On Site Audits
     Completed by Mental Health and Custody Staff
     Regional/Custody training completed ongoing as needed.
     On site training conducted for all new custody and mental health
     audit staff.
     Training manual completed.
      Updated as audits evolve and new are added.
     Institution coordinator training developed.
      Will be provided to institution staff prior to roll out.
     CQIT used for data collection and note taking.
     Reports written after each visit.
      Report writing outline has been completed.
      Outline developed after careful review and revision with Coleman
       monitoring team.
                                                                          Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 29 of 158




22
                 Audit Team Staffing
     Mental health regional teams in place
       Chief and 3-4 senior psychologist, specialists in each region
       Two custody staff in each region
       One analyst in each region
     HQ psychiatry team involved in audit development and
     prepared to attend audits.
       Attend all large MH mission institution audits
       Attend based upon performance
                                                                       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 30 of 158




23
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 31 of 158




 CQIT




                                                                          24
      Quality Improvement Measurement
                Tool Principles

     Digitized: All data are electronic
     Portable: Reviewers can have with them in all areas
     User-friendly: Simple screens, large controls
     Automated: to increase efficiency and reduce error
     Flexible: as part of CQI, items will change over time
                                                             Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 32 of 158




25
     Institutions     Areas       QI Categories


                    Alt Housing
                                   Access to
                       ASU
                                     Care
                      eUHR
                                    Special
     CCWF             MHCB        Populations
                    ML CCCMS
                                   Utilization
                     ML EOP       Management

                       OHU
                                   Quality of
                     On-site        Care
                    Paperwork
                       PSU
                                     Safety
                       RC

                       SHU
                                                  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 33 of 158




26
                  SIGN-IN                        REVIEWS BY AREA
      Reviewer establishes identity      Listing of all relevant reviews for
      Selects Institution being           selected area
       measured                           Each review shows number
                                           required and number completed
                                          Clicking on an review name
                                           takes you to Review Selector
                                           form




              REVIEW ENTRY                      REVIEW SELECTOR
      Review entry/modification form    Lists all completed/in progress reviews
      Inmates/cell-beds/clinicians       and add new.
       available via pre-populated       Clicking on existing review brings up that
       dropdowns                          data in Audit form
                                         Clicking on "Add New" brings up blank
      Reviewer can save audit in         review form. When applicable, an
       progress                           inmate/cell-bed is randomly selected
                                          from appropriate area and used to pre-
                                                                                       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 34 of 158




                                          populate new review
27
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 35 of 158




 CQIT Demo




                                                                          28
                   Chart Audit Tool
     Automated
     Quarterly training provided
     Validated
     Drill down by program provided on performance report
     Drill down by question provided on separate report.
                                                            Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 36 of 158




29
       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 37 of 158




Accessing the Chart Audit Tool




                                                                                 30
             Bringing it All Together
     Mental Health Performance Report
     CCHCS dashboard
                                        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 38 of 158




31
               Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 39 of 158



MH Performance Report




                                                                                         32
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 40 of 158




                     Performance on Required Timeframes
                          Methodology for Measuring




                                                                          33
     Timeframe Performance versus
     Current Due Dates
      Performance Reports
        Summarize past performance (i.e., a report card)
        Aggregated across patients and time
        Used to identify systemic issues
      Current Due Dates Report
        Tell you who currently needs what and when
        Patient-specific
        Used to identify individual patients requiring attention
                                                                   Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 41 of 158




34
          Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 42 of 158



Current Due Dates Report




                                                                                    35
       Performance statistics can be complex
                                                              Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 43 of 158




36   Bureau of Economic Analysis, US Department of Commerce
            Types of timeframes for which we
                 measure performance
     1.   Single events
            Screens
            Evaluations
            Initial PC, Psychiatrist, and IDTT contacts
            MH Referrals
            Referrals to CCCMS, EOP, and MHCB
            OHU and MHCB stays
            Transfers out of desert institutions, standalone ASUs, non-ASU EOP hubs
     2.   Finite series
            5-day clinical follow-ups
            Quarterly Suicide Risk Evaluation for the year following discharge
            ASU EOP Hub high-refusal contacts
     3.   Ongoing events
            Routine PC , Psychiatrist, and IDTT contacts
                                                                                      Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 44 of 158




37
How can you have 100% compliance when
some cases are out of compliance?
     Answer: Rounding
     We round to the level of precision we determine to be sufficient
 TrueValue                        Tens of       Percents Tenths of        Hundredths of
                                 Percents                a Percent          a Percent
 79 out of 90 = 87.777%            90%           88%        87.8%           87.78%

     For MH compliance percentages, we round to the nearest percent
     Compliant Cases   2 out of 3    70 out of 80       400 out of 1100     332 out of 333
        Raw Value      66.666%           87.5%           36.363%            99.699%
      Rounded Value        67%            88%                36%                100%
                                                                                             Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 45 of 158




38
     No matter what level of precision you
     round to, you can still get 100% with less
     than all cases compliant
        Rounding to the tenth of one percent
     Compliant Cases   2 out of 3   70 out of 80     332 out of 333     3332 out of 3333
        Raw Value      66.666%        87.5%          99.699%            99.969%
      Rounded Value      66.7%         87.5%             99.7%              100.0%

        Rounding to the hundredth of one percent
Compliant Cases        2 out of 3   332 out of 333   3332 out of 3333    33332 out of 33333
       Raw Value       66.666%      99.699%           99.969%             99.996%
     Rounded Value      66.67%         99.70%            99.97%               100.00%
                                                                                              Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 46 of 158




39
     What about just cutting off the decimal
     (truncation)?
      Examples:
        57.1%    57%
        72.8 %   72%
      Truncation leads to systematic underestimation whereas
      rounding does not.

                   Actual    Rounded Truncated
                   Value      Value    Value
                    0.9         1        0
                      1          1          1
                                                               Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 47 of 158




                     1.1         1          1
40
       Average       1.0        1.0        0.7
     Impact of Electronic Health Record
      MHTS.net sunsetting
      All current MHTS.net reports must be recoded using new
      data
        Most reports unavailable until data mapping and programming
        is complete.
        Current due dates report available at go live October 2015.
        All reports estimated recoding by April 2016.
        Use of Power Insight until full performance report on line.
      Potential to automate many chart audit items
      Ability to look at patient outcomes
                                                                      Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 48 of 158




41
                            Reports
     Written reports follow each regional site visit
       Intent is to combine sustainable process into QI reports 
       sustainable process is a data source for a larger QI process.
       Report outline developed with monitoring team is used for all
       reports.
       CQIT reports improve report writing efficiency by allowing
       regional team members to import all comments made on site
       intoWord document.
       Reports include qualitative and quantitative information to
       provide full picture of institution performance.
       Reports include recommendations for improvement.
                                                                       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 49 of 158




42
                        QM Structure
     Headquarters Quality Management Committee (QMC)
       Governed by policy
       Attended by executive level staff
       Established high level statewide priorities
       Held quarterly
                                                       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 50 of 158




43
               QM Structure, contd
     Headquarters Mental Health Program Subcommittee (MHPS)
       Statewide policy to standardize requirements issued July 2013
       Attended by Mental Health regional teams, management staff, and QM
       team.
         Regionals submit corrective action plans for all red spotlight items
          every month.
       Held monthly
       Reports to QMC
       Reviews validation reports
       Reviews statewide performance report
       Ensures action plans are in place for all high priority indicators with poor
       performance.
       Addresses statewide systemic issues via focused improvement teams.
                                                                                      Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 51 of 158




44
               QM Structure, contd
     Suicide Prevention Focused Improvement Team
       Meets twice per month
       Includes mental health, custody, and nursing staff
       Reports to MHPS monthly
                                                            Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 52 of 158




45
                    QM Structure, contd
          Institution Mental Health Program Subcommittee
            Statewide policy to standardize requirements issues July 2013
            Reports to institution QMC
            Provides all action plans to regional team for submission to HQ MHPS.
            Minutes submitted to HQ and audited quarterly .
               To date  basic questions evaluated: More detail will be added as
               performance evolves.
     1. Has the Mental Health Subcommittee met monthly and were
        minutes submitted?
     2. Did the Mental Health Subcommittee achieve the quorum?
     3. Is discussion of LOP updates a standing item?
     4. Are action items kept open until resolved?
                                                                                    Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 53 of 158




46
               QM Structure, contd
     Institution Suicide Prevention Focused Improvement Team
       Meets once per month
       Includes mental health, custody, and nursing staff
       Reports to institution MHPS
       Minutes submitted to HQ and audited monthly
                                                               Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 54 of 158




47
     Next Steps:
       Ongoing updates to indicators as policies change.
       Include all phase III indicators.
       Develop monthly, quarterly, bi-annual, and annual
          reports.
         Continue to act upon areas requiring attention.
         Revise indicators and measurement tools based upon
          study findings.
         Conduct on site audits: EOP quarterly, CCCMS twice
          per year, Desert once per year.
         Train institution staff to self audit using standardized HQ
          audits.
                                                                        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 55 of 158




48
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 56 of 158




                        EXHIBIT 2
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 57 of 158

From:              Jones Mohamedu
To:                Tebrock, Katherine@CDCR; Ceballos, Laura@CDCR; Elise Thorn; Weber, Nicholas@CDCR
Cc:                Lopes Matthew; Holden Linda E.; "Jane E. Kahn"; "mbien@rbgg.com"; "sfama@Prisonlaw.com"; Walsh Kerry F.;
                   Hector Kristina; Raffa Steven
Subject:           27th Round Document Request
Date:              Monday, April 11, 2016 11:43:27 AM
Attachments:       27th Round Document Request.docx
                   27th Round Draft Document Request Cover Letter-MJ-4-11-2016.pdf


Dear Colleagues,
Please find attached our 27th round document request for CDCR. We propose to conduct the round
during May – December 2016.
We have been working with Dr. Laura Ceballos to develop our schedule taking into account the EHRS
activity schedule and will share May and June imminently, with the remaining months to follow
shortly thereafter. Please observe that we will submit a separate document request regarding
monitoring of inpatient care.
Please contact me if you have questions.
Mohamedu
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 58 of 158
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 59 of 158
   Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 60 of 158


                                 Coleman Site Visit, Round 27
                                      Document Request

The 27th round Coleman onsite reviews will run from May 3, 2016 to
December 15, 2016, and will focus on the areas outlined in this document request. The covered
institutions, site visits dates and review period for each institution are attached.

NOTE: There are times when, in order to present accurate data, the institution must go outside
of the review period dates for purposes of calculations. For example, when reporting an inmate’s
total length of stay in administrative segregation, it would not begin calculating his/her length of
stay on July 1, 2015, just because that was the review period when his/her actual stay in
segregation actually began on November 2, 2014.

All requested information must be available onsite in organized binders, tabbed and sub-tabbed
in accordance with this document request. The monitor may remove any and all of the binders
and their contents for further review off-site. Any information provided in advance of the site
visit electronically must be labeled in accordance with this tab and sub-tab format. For example,
electronic CCCMS census data would be in a file folder labeled Tab A: CCCMS census data
while CCCMS program compliance data would be in a file folder labeled Tab Z: CCCMS
program compliance data. The monitor may also request, review and remove any additional
documents related to the MHSDS Program Guides and relevant court orders, even if not included
in this document request. Do not provide any original documents to the monitors without saving
a copy for your records.

Proof of Practice Material is defined as all audits completed during the review period related to
MHSDS inmates and services, including those related to findings presented in the
Quality Management section. Each audit and report provided must include a detailed
description of the methodology, timeframe, sample size, results, and remedial action (if
applicable). If you are including handwritten logs or audits, ensure that methodologies are
provided.

Each item in this Document Request is requesting a document or series of documents that the
Coleman Special Master has determined is necessary to review compliance with the plans,
protocols and policies of the Mental Health Services Delivery System (MHSDS) Program Guide
and other pertinent court orders. The monitors may review and obtain copies of any documents
related to required Program Guide or other court ordered care or treatment of MHSDS inmates,
including, but not limited to, those documents specifically requested in this Document Request,
as well as any other documents related to the care or treatment of MHSDS inmates mentioned or
referenced in any other documents, but not otherwise specifically requested in this document
request. The “documents requested” here or “subject to review” mean any written or printed
material of any kind, whether stored in hard copy or electronic format.

×º ¿ ¼±½«³»²¬ ·- °®±ª·¼»¼ ·² ®»-°±²-» ¬± ±²» ®»¯«»-¬ ¿²¼ ·- ®»¯«»-¬»¼ ¿¹¿·² ·² ¿²±¬¸»®
-»½¬·±² ±º ¬¸·- ¼±½«³»²¬ ®»¯«»-¬ô °´»¿-» -·³°´§ ®»º»® ¬± ¬¸» ¼±½«³»²¬ ¿´®»¿¼§ °®±ª·¼»¼
·¼»²¬·º§·²¹ ·¬- -°»½·º·½ ´±½¿¬·±²ò Û¨¿³°´»æ Í»» Ì¿¾ íæ Ï«¿´·¬§ ß--«®¿²½»ñÏ«¿´·¬§
×³°®±ª»³»²¬ô Ò±òíò

                                                 ï
   Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 61 of 158




Please prepare and email the following reports to Teresa Owens, Teresa.Owens@cdcr.ca.gov,
and Laura Ceballos, Laura.Ceballos@cdcr.ca.gov,three weeks prior to the Coleman team’s site
visit. The reports shall be electronically submitted or made accessible to Mr. Mohamedu Jones,
Coleman Deputy Special Master, two weeks prior to the site visit by HQ staff (e.g., the site visit
starts on February 3, 2015; documents due by January 20, 2015).




                                                î
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 62 of 158


                                    Additional Instructions

   1. Provide a list of staff responsible for each subject area or Tab section and their
      contact information for the duration of the site tour.

   2. Provide a schedule of all mental health-related activities for the days of the site visit.
      Please do not cancel any clinical activities such as therapeutic groups, treatment team
      meetings or quality management-related meetings solely because of the monitoring
      tour.




                                            í
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 63 of 158




            NARRATIVE SUMMARY




                                  ì
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 64 of 158




                                         Preface
I.   Narrative Summary Narrative): Provide a narrative summary of the mental health
     program at that facility for the review period. This should include any significant changes
     such as mission changes, staffing changes or population shifts in the last six months.




                                             ë
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 65 of 158




                    Tab A: CENSUS




                                  ê
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 66 of 158




       Complete the following institutional census chart with data that are current within 72
       hours of the site visit.

                                    Institutional Census

                                  (Review Period and Date)
                                    (Name of Institution)


Total Population

Total MHSDS

EOP-Mainline

PSU

EOP with SHU pending transfer to PSU

CCCMS-Mainline

Total SHU

SHU-CCCMS

LTRH (CCCMS)

MHCB

OHU/MHOU

Alternative housing

Total ASU

Total NDS

NDS (CCCMS + EOP)

ASU EOP Hub

ASU EOP pending transfer to hub

ASU CCCMS

                                             é
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 67 of 158



STRH CCCMS

Total RC

RC EOP

RC CCCMS

Total RC Parole Violators

RC Parole Violators EOP

RC Parole Violators CCCMS

                                 Additional Census Information
Electronic copies only: Provide current mental health rosters by housing unit and by level of
care. Housing roster should be broken into one alphabetized roster and one “by cell” roster;
level of care roster should be alphabetized. Level of care should be indicated on all rosters.




                                              è
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 68 of 158




                  Tab B: STAFFING




                                  ç
      Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 69 of 158




            I. Staffing Report: Please provide a staffing report using the following format and
                  labeled under Tab B.

                 (Name of Institution) Facility Mental Health Staffing and Telemedicine
                                        (Review Period and Date)

Position         Positions     Positions Vacancies Vacancy Full-time      Functional      Functional
                 Established   Filled              Rate    Equivalent     Vacancies       Vacancy
                                                           Contractors,                   Rate
                                                           Dual Appts.
                                                           (i.e. in terms
                                                           of FTEs)
Chief
Psychiatrist
Senior
Psychiatrist
Chief
Psychologist
Senior
Psychologist
Staff
Psychiatrist
Staff
Psychologist
Supervising
Social Worker
Social Worker
MHSDS
Registered
Nurse (RN)
Senior Psych
Tech
Psych Tech
Recreation
Therapist
MHSDS
Clerical
Other
(specify)




                                                  ïð
      Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 70 of 158


                                             TELEMEDICINE


Psychiatry telemedicine used?                       Number of hours per week

(yes or no)


    II.      Additional Staffing Information (Tab B: Additional staffing)

          1. List the name and title of all individuals assigned to mental health (include psych techs
             and RNs with mental health responsibilities) by program (e.g. EOP, administrative
             segregation, 3CMS, MHCB, etc.), including the hire and start dates.
          2. Report on how any staffing shortages affect provision of mental health treatment or
             Program Guide compliance.
          3. Identify the mental health program each staff is assigned to and list the number of
             patients on each primary clinician’s and psychiatrist’s caseload by program. Include ASU
             and EOP overflow buildings.
          4. Describe institutional staffing recruitment efforts and results.




                                                    ïï
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 71 of 158




Tab C: QUALITY ASSURANCE/QUALITY
          IMPROVEMENT




                                  ïî
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 72 of 158




Tab C: Quality Assurance/Quality Improvement

   1. Provide copies of all CQIT reports (the integrated mental health-custody findings report
      that results from the CQIT review), corrective action plans and supplemental reports that
      have occurred and been generated during the review period.

   2. Provide copies of all sustainability review reports (major and minor) that occurred during
      the review period. Please include all corrective action plans and supplemental reports that
      were generated during the review period.

   3. Provide copies of all EOP Hub certification reviews, self-certification reviews, and any
      action plans that resulted from those reviews.

   4. Provide copies of all chart review audit results completed within the review period and
      any corrective action plans, QITs/FITs or other corrective actions that have resulted from
      those.

   5. Provide copies of minutes for all Local Governing Body meetings (as applicable) that
      took place during the review period.

   6. Provide copies of minutes for all Quality Management Committee meetings that took
      place during the review period.

   7. Provide copies of minutes for all Mental Health Quality Management Subcommittee
      meetings that took place during the review period.
         a. If the dashboard is not included as part of those minutes, please provide copies of
             the monthly performance dashboard for each month of the review period.

   8. Provide copies of QI studies not otherwise provided as a proof of practice response to
      other requests in this document. Include:
              A detailed description of the audit methodology
              The audit results
              An analysis of the audit results
              Corrective action taken to address any poor audit results

   9. Provide a list of QITs and FITs.

   10. For all QITs/FITs that were active during the review period, provide the date and
       reason(s) for activation, and all meeting minutes, reports and audit findings (preferred)
       generated during the review period. For QITs/FITs completed during the review period,
       provide the original charter, date of completion, final report and recommendations.

   11. Provide a copy of your peer review policy and protocol for each discipline. Include the
       LOP if one exists. The detailed description of the peer review processes for psychiatrists,

                                               ïí
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 73 of 158


   psychologists and social workers at your institution should include at minimum the
   following information:
       a. The meeting dates and composition of each peer review committee that met
          during the review period.
       b. The number of psychiatrists, psychologists and social workers assessed via peer
          review committees during the review period.
       c. The findings for each discipline.
       d. A description of how feedback is communicated to individual clinicians.
       e. A description of any trends or patterns of practice that emerged as result of peer
          review completed during the review period.




                                          ïì
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 74 of 158




       Tab D: SUICIDE PREVENTION




                                  ïë
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 75 of 158


Tab D: Suicide Prevention

   1. Provide minutes of meetings of the SPR-FIT for the reporting period.
   2. Provide minutes from the Emergency Response Committee for the reporting period.
   íò Ô±¹­ô ¿«¼·¬­ ø°®»º»®®»¼÷ô ±® ±¬¸»® ¼±½«³»²¬¿¬·±² ½±²½»®²·²¹ ½«­¬±¼§­ º±´´±©ó«°
       ¿º¬»® ¼·-½¸¿®¹» º®±³ -«·½·¼» ©¿¬½¸ ±® °®»½¿«¬·±²ò
   4. Provide all logs and audits (preferred) regarding compliance with five-day follow-up post
       discharge.
   5. Provide a list of serious self-injuries and attempted suicides that occurred during the
       review period.
   êò Ð®±ª·¼» ¿ ´·-¬ ±º ½±³°´»¬»¼ -«·½·¼»- ¬¸¿¬ ±½½«®®»¼ ¼«®·²¹ ¬¸» ®»ª·»© °»®·±¼ò
   7. In case of any completed suicides during the review period, provide copies of the Final
       Executive Summary, completed corrective action plan (CAP), and steps planned and
       taken to implement CAP. Do not include any documents that are still in draft form.
   8. LOP regarding suicide precautions and watches.
   9. Provide copy of LOP regarding data entry, transfer, and receipt of Inmate Profiles
       (including suicide history) and their use in ASU screening.
   10. Provide proof of training of all staff in SRE mentoring, emergency response, CPR and
       suicide prevention as described below:
           a. Annual Suicide Prevention Training: Percent compliance with annual suicide
               prevention training. Report how many staff is currently employed at the facility
               and how many were trained in annual suicide prevention during 2015. Report
               total numbers and percentage. Report separately for custody, medical, and mental
               health staff.
           b. CPR Training for Custody Staff: Percent compliance with CPR. Report total
               number of staff currently employed and how many are current with CPR training
               requirements. Report total numbers and percentage.
           c. ALS/BCLS Training for Nursing: Percent compliance. Report total number of
               nursing staff currently employed and how many are current with CPR training
               requirements. Report total numbers and percentage.
           d. SRE Mentor Program: Percent compliance. Report total number of mental health
               clinicians and how many have completed the mentoring program. Report total
               numbers and percentage.
           e. SRE Training: Percent compliance. Report total number of mental health
               clinicians and how many have received training. Report total numbers and
               percentage.




                                             ïê
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 76 of 158




  Tab E: MEDICATION MANAGEMENT




                                  ïé
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 77 of 158



Tab E: Medication Management
   ïò Ð®±ª·¼» ¬¸» ·²­¬·¬«¬·±²­ ÓßÐ×Ð °®±±º ±º °®¿½¬·½» ¾·²¼»®ò Ì¸» ¾·²¼»® ­¸¿´´ ·²½´«¼»
      ¾«¬ ¿®» ²±¬ ´·³·¬»¼ ¬± ¬¸» º±´´±©·²¹ ¼±½«³»²¬-ò ×º ¬¸»®» ©¿- ¿²§ ¹¿° ·² ÓßÐ×Ð
      ¿½¬·ª·¬·»- ®»´¿¬»¼ ¬± ÛØÎÍô °®±ª·¼» ¬¸» ØÏ ³»³± ¿°°®±ª·²¹ ¿²¼ »¨°´¿·²·²¹ ¬¸» ¹¿°
      ·² ÓßÐ×Ð ¿«¼·¬-æ
          ¿ò Ð®±ª·¼»        ¬¸»     Ï«¿´·¬§    Ó¿²¿¹»³»²¬       ×²-¬·¬«¬·±²¿´   Ó»¼·½¿¬·±²
              Ó¿²¿¹»³»²¬ ¼¿-¸¾±¿®¼ ®»°±®¬ º±® ¬¸» ¼»-·¹²¿¬»¼ -·¨ó³±²¬¸ ®»°±®¬·²¹
              °»®·±¼ò
                   ·ò Ì¸» ®»°±®¬ -¸±«´¼ ·²½´«¼» °»®½»²¬¿¹»- º±® ÓßÐ×Ð ³»²¬¿´ ¸»¿´¬¸
                      ³»¿-«®»-ò Ì¸» ¼¿-¸¾±¿®¼ -¸±«´¼ -¸±© ¿´´ °»®½»²¬¿¹»- ø¿¾±ª» ¿²¼
                      ¾»´±© ¬¸» çðû ¬¸®»-¸±´¼÷ô º±® ¬¸» ®»¯«»-¬»¼ ®»°±®¬·²¹ °»®·±¼ò Ú±®
                      ¬¸» °-§½¸·¿¬®·-¬ ¯«¿®¬»®´§ ®»°±®¬»¼ ³»¿-«®»-ô ïß ¬¸®±«¹¸ ïÙô ¬¸»
                      ¼¿-¸¾±¿®¼ ®»°±®¬ -¸±«´¼ ·²½´«¼»ô °»®½»²¬ ±º ½±³°´·¿²½» ©·¬¸ ´¿¾-ô
                      ÛÕÙ- ¿²¼ ±¬¸»® ¬¿-µ ®»´¿¬»¼ ¬± ´¿¾±®¿¬±®§ -¬«¼·»- º±® °¿¬·»²¬- ±²
                      °-§½¸±¬®±°·½ ³»¼·½¿¬·±²-ò Ú±® ¬¸» ²«®-·²¹ ³»²¬¿´ ¸»¿´¬¸ ³»¿-«®»- ìô
                      ëô êô éô èô çô ïðô ïïô ïîô ïìô îð ¿²¼ îî ¬¸» ®»°±®¬ -¸±«´¼ °®±ª·¼»
                      ½±³°´·¿²½» °»®½»²¬¿¹»- º±® °¿¬·»²¬ ¬®¿²-º»® ¿²¼ ±² ³»¼·½¿¬·±²ô
                      ½±²¬·²«·¬§ ±º ³»¼·½¿¬·±²- °®»-½®·¾»¼ ¿²¼ ½±³°´·¿²½» ©·¬¸ ³»¼·½¿¬·±²
                      ¿¼³·²·-¬®¿¬·±²ò
          ¾ò Ð®±ª·¼» ¿ Ý±®®»½¬·ª» ß½¬·±² Ð´¿² øÝßÐ÷ ±® ¿ Ð»®º±®³¿²½» ×³°®±ª»³»²¬ Ð´¿²
              øÐ×Ð÷ º±® »¿½¸ ³»¿-«®» -½±®·²¹ ¾»´±© çð °»®½»²¬ò Ì¸» ÝßÐ ±® Ð×Ð
              -¸±«´¼ ±«¬´·²» ¬¸» ®»-»¿®½¸»¼ ®»¿-±² º±® ¬¸» ´±© -½±®»ø-÷ô ¼·-½·°´·²»ø-÷
              ·²ª±´ª»¼ ·² ®»³»¼·¿¬·²¹ ¬¸» °®±¾´»³ô °´¿²- ¬± ®»³»¼·¿¬» ¬¸» °®±¾´»³ ¿²¼
              ¬·³»º®¿³» ¿²¼ °»®½»²¬ ±º ·³°®±ª»³»²¬ò øÛ¨¿³°´»æ Ó»¿-«®» éæ Ì¸» Ð×Ð
              ·²½´«¼»- °-§½¸·¿¬®·-¬ô ²«®-·²¹ ¿²¼ °¸¿®³¿½§ò ×²-¬·¬«¬·±² Èù- ¹±¿´ ·-
              ¬± ¼»½®»¿-» ¬¸» ²«³¾»® ±º ³·--»¼ ³»¼·½¿¬·±²- ±º ·²³¿¬»- ·² ¬¸» ÓØÝÞ °®·±®
              ¬± ¼·-½¸¿®¹» ¾§ íû ±ª»® ¬¸» ²»¨¬ ¯«¿®¬»® ¾§ ·²½®»¿-·²¹ ³»¼·½¿¬·±²
              ½±³°´·¿²½» »¼«½¿¬·±² ¬± ¿´´ ·²³¿¬»- »²¬»®·²¹ ÍÌÎØ ¿²¼ ¼«®·²¹ ³»¼·½¿¬·±²
              °¿--ò Ì¸»-» ²»© -¬®¿¬»¹·»- ©·´´ ¾» ¼·-½«--»¼ ·² ³±®²·²¹ ¸«¼¼´» ¿²¼ ·² ¬¸»
              ³»²¬¿´ ¸»¿´¬¸ -«¾½±³³·¬¬»» ³»»¬·²¹-ò÷
          ½ò Ð®±ª·¼» ¿ ½±ª»® ´»¬¬»® ¬¸¿¬ -¸±©- ¿ ½±³°¿®¿¬·ª» ¿²¿´§-·- ±º ¿®»¿- ±º
              ·³°®±ª»³»²¬ ¿²¼ ¼»º·½·»²¬ ¾»¬©»»² ¬¸» ´¿-¬ ³±²·¬±®·²¹ °»®·±¼ ¿²¼ ¬¸»
              ½«®®»²¬ ³±²·¬±®·²¹ °»®·±¼ ¿²¼ ¬¸» -«½½»-- ±® º¿·´«®» ±º §±«® ÝßÐ- ¿²¼ñ±®
              Ð×Ð-ò
          ¼ò Ð®±ª·¼» ©®·¬¬»² ¼±½«³»²¬¿¬·±² ±º ¿²§ °®±¾´»³- ©·¬¸ ´±²¹ °·´´ ´·²»- ±®
              °®±¾´»³- ©·¬¸ ¬·³·²¹ ±º ³»¼·½¿¬·±² ¿¼³·²·-¬®¿¬·±² ·²¬»®º»®·²¹ ©·¬¸ ³»²¬¿´
              ¸»¿´¬¸ °®±¹®¿³- ø·º ¿°°´·½¿¾´»÷ ¿²¼ °´¿²- ¬± ½±®®»½¬ ¬¸» °®±¾´»³ò
          »ò Ð®±ª·¼» ©®·¬¬»² ¼±½«³»²¬¿¬·±² ¿¾±«¬ °-§½¸·¿¬®·-¬ °®»-½®·¾·²¹ °®¿½¬·½»ô
              ³¿¨·³«³ ´»²¹¬¸ ±º ³»¼·½¿¬·±²- ±®¼»®»¼ ¾§ °-§½¸·¿¬®·-¬ô ³¿¨·³«³ ´»²¹¬¸ ±º
              ¾®·¼¹» ±®¼»®»¼ ³»¼·½¿¬·±²-ô ¿²¼ ¸±© ¬»´»°¸±²» ±®¼»®- ¿²¼ ª»®¾¿´ ±®¼»®- ¿®»
              ¬®¿½µ»¼ò
          ºò Ð®±ª·¼» ©®·¬¬»² °®±½»--»- «-»¼ º±® ¿°°®±ª¿´ ±º ²±²óº±®³«´¿®§ ¼®«¹- ¿²¼
              «¬·´·¦¿¬·±² ±º ²±²óº±®³«´¿®§ ³»¼·½¿¬·±²-ò
          ¹ò Ð®±ª·¼» ·²­¬·¬«¬·±²¿´ °±´§°¸¿®³¿½§ ®»°±®¬­ ¿²¼ ÓØ Ø»¿¼¯«¿®¬»®­ «¬·´·¦¿¬·±²
              ±º ¬¸» °±´§°¸¿®³¿½§ ®»°±®¬-ò
                                           ïè
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 78 of 158


      ¸ò Ð®±ª·¼» ¿ ©®·¬¬»² ®»°±®¬ ±º ¬¸» ·²­¬·¬«¬·±²­ ³¿²¿¹»³»²¬ ¿²¼ ¬®¿½µ·²¹ ±º
         ·²·¬·¿¬·±² ¿²¼ ³¿·²¬»²¿²½» ±º °¿¬·»²¬- ±² Ý´±¦¿®·´ô ·º ¿°°´·½¿¾´»ò
      ·ò Ð®±ª·¼» ·²-¬·¬«¬·±²¿´ ½®·¬»®·¿ º±® ±®¼»®·²¹ ÜÑÌ ³»¼·½¿¬·±² ¾§ °-§½¸·¿¬®·-¬ô
         ¬¸» ²«³¾»® ±º ·²³¿¬»- ®»½»·ª·²¹ °-§½¸±¬®±°·½ ³»¼·½¿¬·±²- ÜÑÌ ¿²¼ ¿ ®»°±®¬
         ±º ¿²§ °¿¬·»²¬­ °®»­½®·¾»¼ °­§½¸±¬®±°·½ ³»¼·½¿¬·±²­ ÕÑÐò
      ¶ò Ð®±ª·¼» ¬¸» ²«³¾»® ±º °¿¬·»²¬- ±² ØÍ ³»¼·½¿¬·±²- ¿²¼ ©¸»¬¸»® ØÍ
         ³»¼·½¿¬·±²- ©»®» ¿¼³·²·-¬»®»¼ ¿º¬»® îððð ¸±«®-ò
      µò Ð®±ª·¼» ¬¸» ²«³¾»® ±º ÐÝîêðî °»¬·¬·±²- ·²·¬·¿¬»¼ ¿²¼ ¬¸» ²«³¾»® ±º
         °»¬·¬·±²- ®»²»©»¼ ·²½´«¼·²¹ -¬¿¬«- ±º ¿²§ °»²¼·²¹å ·²½´«¼» ©¸»¬¸»® ¿²§
         °»¬·¬·±²- ©»®» ¼»²·»¼ ±® ©·¬¸¼®¿©² º±® ²±²ó½´·²·½¿´ ®»¿-±²- -«½¸ ¿- °±±®
         ¬®¿½µ·²¹ ±® ³·-¸¿²¼´·²¹ ¿²¼ °®±ª·¼» ¬¸» ²«³¾»® ±º ½¿-»- ·² »¿½¸ ½¿¬»¹±®§
         ø»ò¹òô ê ©»®» ¼»²·»¼ ¼«» ¬± °®±½»¼«®¿´ »®®±®ô í ©»®» ©·¬¸¼®¿©² ¼«» ¬± º¿·´«®»
         ¬± ³»»¬ ¼»¿¼´·²»÷ò Ð®±ª·¼» ¬¸» ²«³¾»® ±º ·²³¿¬»- ©¸± ¸¿ª» ¾»»² ²±²ó
         ½±³°´¿·²¬ ©·¬¸ ¬¸» ÐÝîêðî °®±½»-- ¿²¼ ¿²§ «-» ±º º±®½» ¿--±½·¿¬»¼ ©·¬¸
         ¿¼³·²·-¬®¿¬·±² ±º ³»¼·½¿¬·±²ò
      ´ò Ð®±ª·¼» ¬¸» ·²-¬·¬«¬·±²¿´ ¬®¿½µ·²¹ ¿²¼ ®»°±®¬·²¹ ±º ÐÝîêðî °®±½»-- ¬± ÓØ
         Ø»¿¼¯«¿®¬»®-ò
      ³ò Ð®±ª·¼» ¿²§ ±¬¸»® ¼±½«³»²¬- ®»´»ª¿²¬ ¬± ¬¸» Ó»¼·½¿¬·±² Ó¿²¿¹»³»²¬
         °®±½»--ò




                                       ïç
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 79 of 158




Tab F: ACCESS/TRANSFERS TO HIGHER
          LEVELS OF CARE




                                  îð
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 80 of 158


Tab F: Access/Transfers to Higher Levels of Care

   1. Provide a copy of the mhts.net/EHRS DSH referral report or log for acute psychiatric
      program (APP) and intermediate care facility (ICF) referrals for the review period. The
      full report with inmate names, CDCR numbers, MHSDS level of care, IDTT referral
      date, date referral package left institution, acceptance or rejection and date, whether wait
      listed or not, Vitek decision (if applicable), date of bed assignment, DSH facility and
      LOC, transfer date, rescinded date (if applicable) and reason rescinded, return date and
      comments section should all be included. The report should be exported to an Excel file
      and provided electronically. This Excel file should not include merged or otherwise
      modified cells whenever possible.

   2. Provide a copy of the mhts.net/EHRS DSH non-referral report log covering the review
      period. The report should be exported to an Excel file and provided electronically as well.
      Similarly, this report should not include merged or modified cells.

   3. Provide copies of all data or audits (preferred) of the DSH referral process (e.g.,
      completion of Form 7388B, compliance with referral packet timeframes, access to data
      regarding EOP participation, MHCB admissions and RVRs) completed during the review
      period.

   4. Provide a list of all inmates currently (within 72 hours of the site visit) referred to APP or
      ICF who have been accepted and are awaiting placement, including the referral date.

   5. Provide a list of all inmates with Complex Medical Needs who were referred to inpatient
      care at DSH during the monitoring period whether not the inmate was actually transferred
      to a DSH facility.

   6. In order to identify transfer time lines, provide a list of all inmates transferred to an
      outside MHCB unit during the review period, including the date placed in
      MHOHU/OHU/alternative housing, the MHCB referral date, and the date transferred to
      an MHCB unit.

   7. For prisons without EOP Hubs: Provide a list of all EOP inmates transferred to an EOP
      Hub during the review period, including the date inmate’s level of care (LOC) became
      EOP, date placed in segregation, date(s) endorsed for transfer to a Hub, and the date
      transferred to a Hub.
          a. Include on this list all current EOP inmates in segregation who have not yet
              transferred.

   8. For prisons without STRH: Provide a list of all CCCMS inmates transferred to STRH
      during the review period, including the date the inmate’s LOC became CCCMS, date
      placed in segregation, date(s) endorsed for transfer to STRH, and the date transferred to
      STRH.




                                                îï
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 81 of 158


9. Provide a list of all EOP inmates transferred to PSU during the review period, including
   the date the inmate’s LOC was changed to EOP, SHU assessment date, the date(s)
   endorsed for transfer to PSU and the date transferred to PSU.
       a. Include on this list all inmates pending PSU transfer but have not yet transferred.

10. For prisons without LTRH: Provide a list of all CCCMS inmates transferred to LTRH
    during the review period, including the date inmate’s LOC became CCCMS, date placed
    in segregation, date(s) endorsed for transfer to LTRH, and the date transferred to LTRH.

11. For prisons without EOP programs: Provide a list of all inmates transferred to an EOP
    program during the review period, including the date the inmate was placed at an EOP
    level of care, the date(s) endorsed for transfer to an EOP program, and the date
    transferred to an EOP program.

12. For prisons with reception centers: a) Provide a list of all 3CMS inmates transferred
    from the reception center during the review period, including the inmate’s name/CDCR
    number, the arrival date in the reception center, the date the inmate was placed at a 3CMS
    level of care, and the date transferred to a 3CMS program.

   b) Provide a list of all 3CMS inmates currently (within 72 hours of the site visit) in the
   reception center who have been pending transfer to a 3CMS program longer than 90
   days.

13. For prisons with reception centers: Provide a list of all EOP inmates transferred from
    the reception center during the review period, including the inmate’s name/CDCR
    number, the arrival date in the reception center, the date the inmate was placed at a EOP
    level of care, and the date transferred to a EOP program.

   b) Provide a list of all EOP inmates currently in the reception center who have been
   pending transfer to an EOP program longer than 60 days.




                                           îî
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 82 of 158




          Tab G: RECEPTION CENTER




                                  îí
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 83 of 158


Tab G: Reception Center
   1. Extended Stays
Ú±® ·²-¬·¬«¬·±²- ©·¬¸ ®»½»°¬·±² ½»²¬»® ·²³¿¬»-ô °´»¿-» °®±ª·¼» ¬¸» º±´´±©·²¹ ¼¿¬¿æ

                                               ßª»®¿¹» Ô»²¹¬¸ ±º Í¬¿§ ·² ÎÝ
             Ô»ª»´ ±º Ý¿®»                        Ü«®·²¹ Î»ª·»© Ð»®·±¼
       ÛÑÐ
       ÝÝÝÓÍ
       Ò±²óÓØÍÜÍ

   îò RC CCCMS and EOP: Data or MHTS.net reports and/or audit reports (preferred)
      related to each of the below listed items regarding compliance with requirements. If
      audited reports are provided, please make available a detailed description of the audit
      methodology.
                  i. Timeliness of primary clinician contacts;
                 ii. Timeliness of psychiatrist contacts;
                iii. Percentage of clinical contacts that occur in confidential setting

   3. RC EOP: Data or MHTS.net reports and/or audit reports (preferred) related to each of the
      below listed items regarding compliance with requirements.
                   i. Timeliness of initial and subsequent IDTTs;
                  ii. Attendance of required disciplines at the IDTTs (including CCIs)
                 iii. Ú±® »¿½¸ °»®-±² ·² ©¸·½¸ ë ¸±«®- ±º ¬®»¿¬³»²¬ ±ºº»®»¼ ©¿- ®»¯«·®»¼ô
                      °®±ª·¼» ¬¸» °»®½»²¬¿¹» ±º ¬·³» ©¸»®» ë ¸±«®- ±º -¬®«½¬«®»¼
                      ¬¸»®¿°»«¬·½ ¿½¬·ª·¬§ ©¿-æ
                      ¿÷ ±ºº»®»¼
                      ¾÷ ¿¬¬»²¼»¼
                 iv. Names and CDCR numbers of current inmates in RC EOP who are
                      considered “high refusers” (attending less than 2.5 hours of STA per
                      week).
                  v. Names and CDCR numbers of any RC EOP inmates who were on a
                      modified treatment plan during the reporting period.




                                             îì
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 84 of 158




           Tab H: ADMINISTRATIVE
             SEGREGATION (ASU)




                                  îë
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 85 of 158


Tab H: Administrative Segregation Unit (ASU)
   1. Provide a list of all inmates in ASU and ASU overflow during the review period
      including the following:
          a. Level of care;
          b. Date of placement;
          c. Reason for initial placement (be specific);
          d. Current reason for retention;
          e. Length of stay (as of date of report);
          f. Status (endorsed and awaiting transfer, pending investigation, pending DA
             referral) (include prior actions and issues impacting status such as waiting for
             CSR, RVR reissued and reheard, returned to CSR, etc. The status section should
             include all of the reasons the inmate remains in segregation); and,
          g. Report average and range of LOS during review period for
                     Non-MHSDS inmates,
                     CCCMS inmates; and,
                     EOP inmates.

   2. Provide a separate list of all EOP inmates held in ASU longer than 90 days including the
      reason(s) for retention.
          a. If awaiting CSR review, please include any delays with CSR endorsement; and,
          b. If retention in ASU beyond 90 days is due to postponement of an RVR pending
             referral, provide the dates contact was made with the DA’s Office to request
             expedited review. Also provide CDCR Forms 128-G from subsequent Institution
             Classification Committee where alternative housing was considered.
          c. To the extent available, provide any tracking information or other data related to
             liaison with the DA’s office regarding each applicable case where the inmate has
             been retained beyond 90 days in ASU.

   3. Provide copies of all 30-day reviews conducted and forwarded to the Warden or his/her
      designee by the Facility Captain and CCII of EOP inmates in ASU hubs over 90 days.
      Describe any additional actions taken to remediate delays for these cases as well as those
      EOP inmates housed in non-hub ASUs.

   4. Provide any logs and audits (preferred) documenting timely completion of pre-placement
      screenings.
          a. Indicate the location where those screenings occur when done out of cell.
          b. Provide the number and percentage of screenings done at cell front.

   5. Provide any logs and audits (preferred) documenting timely confidential completion of
      mental health screenings (31 item questionnaire) within 72 hours of arrival for all inmates
      who are not in the MHSDS and retained in ASU.



                                              îê
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 86 of 158


6. Provide any logs and audits (preferred) documenting daily morning “check-in” meetings
   between custody and clinical staff.

7. a. Describe how the 30-minute welfare checks are conducted.
   b. Please describe processes as applicable relative to timeframe before implementation
      of Guard One and after implementation of Guard One as they apply to the review
      period.
   c. Be prepared to provide a Guard One report showing time of each cell welfare check
      in ASUs. Specific request will occur on-site.
   d. Provide a copy of any relevant LOPs regarding 30-minute welfare checks.

8. Provide any institutional logs and audits, including any submitted to CDCR Headquarters
   related to completion of the 30-minute welfare checks.

9. a. Provide documentation of monthly emergency drills (6 months).
   b. Provide documentation of CPR training (2 years).

10. Identify the percentage of EOP inmates transferred to ASU EOP hub institutions within
    30 days of identification. Also, provide a list of those inmates transferred to ASU EOP
    institutions beyond 30 days of identification. Include average and range of length of stay,
    as well as reasons for each inmate’s delay beyond 30 days.

11. Please provide lists of EOP ASU Hub inmates who refuse more than 50 percent of
    offered treatment during any given week in the review period.

12. Please provide data or MHTS.net/EHRS reports and/or audit reports related to each of the
    below listed items regarding compliance with EOP ASU Hub requirements. Describe the
    methodology underlying the data/report provided.
        a. The Primary Clinician’s completion of a brief evaluation of the inmate within five
           calendar days of the time of placement in ASU.
        b. Completion of a comprehensive mental health clinical assessment prior to the
           initial IDTT.
        c. That the initial IDTT was held prior to the initial ICC, as available.
        d. Timeliness of psychiatrist contacts.
        e. Timeliness of primary clinician contacts.
        ºò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬-ò
                ø·÷ Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
                     ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
                ø··÷ Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                     ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
        ¹ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬-ò
                ø·÷ Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
                     ½±²º·¼»²¬·¿´ -»¬¬·²¹ò

                                            îé
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 87 of 158


             ø··÷ Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                  ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
       h. Timeliness of initial and subsequent IDTTs.
       i. Attendance of required disciplines at the ASU IDTTs (including CCIs).

13. Please provide data or MHTS.net/EHRS reports and/or audit reports related to each of the
    below listed items regarding compliance with ASU 3CMS requirements. Describe the
    methodology underlying the data/report provided.
        a. Timeliness of primary clinician contacts;
        b. Timeliness of psychiatrist contacts;
        ½ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬-ò
                ·ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬- ¬¸¿¬ ±½½«®®»¼
                   ·² ¿ ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
               ··ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬- ¬¸¿¬ ¼·¼ ²±¬
                   ±½½«® ·² ¿ ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
              ···ò
              ·ªò Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                   ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
               ªò Provide any logs, audits (preferred) and/or other documentation regarding
                   the number of primary clinician contacts conducted cell front. Include
                   whether the cell front contact was necessitated by inmate refusal, mental
                   health staff cancellation, lack of escort       officers, lockdowns, and
                   program modifications or other forms of custody actions.
        ¼ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬-ò
                ·ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬- ¬¸¿¬ ±½½«®®»¼ ·² ¿
                   ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
               ··ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬- ¬¸¿¬ ¼·¼ ²±¬ ±½½«® ·²
                   ¿ ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
              iii. Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                   ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
              ·ªò Provide any logs, audits (preferred) and/or other documentation regarding
                   the number of psychiatric contacts conducted cell front. Include whether
                   the cell front contact was necessitated by inmate refusal, mental health
                   staff cancellation, lack of escort      officers, lockdowns, and program
                   modifications or other forms of custody actions.
               v.
        e. Timeliness of initial and subsequent IDTTs;
        f. Attendance of required disciplines at the ASU IDTTs (including CCIs).




14. Access to Yard
    a. Provide any logs, audits and/or (preferred) other documentation, as available, regarding
    access to 10 hours of out of cell exercise per week for ASU inmates.
    b. Include yard schedules.

                                            îè
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 88 of 158



15. Stand-alone ASUs Only: Provide any logs and audits (preferred) of MHSDS inmates
    placed in a stand-alone ASU and the percentage of inmates timely transferred out.
    Additionally, for stand-alone ASUs, provide:

       a. Any logs and audits (preferred) of daily LPT rounds.

       b. Provide logs and audits documenting timely confidential completion of
          pre-placement screenings.

       c. Documentation of timely confidential completion of mental health screenings (31
          item questionnaire) within 72 hours of arrival for all inmates who are not in the
          MHSDS and retained in ASU.

16. ASU CCCMS Transfer to STRH or LTRH:
    Provide any logs or audits concerning the timely transfer (within 30 days of placement in
    ASU or designation as CCCMS on mental health chrono, whichever occurs later) from
    CCCMS ASU to CCCMS STRH or LTRH.


17. For Prisons without a Long or Short Term restricted housing unit: Provide a list of
    all 3CMS inmates designated for transfer to one of these units during the review period,
    including the inmate’s name/CDCR number, date the inmate was designated for
    placement date in the LTRH/STRH unit, and the date the inmate was transferred to the
    unit.

18. For Non-Disciplinary Segregation (NDS):
       a. Provide the Local Operating Procedure (LOP) for non-disciplinary segregation.
       b. Provide a list of all MHSDS inmates who were designated as NDS during the
          review period.
               i. Provide date designated NDS.
              ii. Where applicable, provide the date designated for expedited transfer.
             iii. Provide the date transferred for all NDS MHSDS inmates during the
                   review period.
       c. Provide a list of MHSDS inmates in segregated housing at the time of the site
          visit (list should be printed within 72 hours of arrival for site visit) who have been
          designated NDS.
               i. Provide date designated NDS.
              ii. Where applicable, provide the date designated for expedited transfer.


       d. Provide preferably the log with inmate name, CDCR number, date of NDS
          consideration, date privilege(s) granted, accelerated transfer and transfer date, and
          which privileges granted for MHSDS inmates who were in ASU during the
          review period. In lieu of such a log, provide any reports, documents or audits


                                            îç
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 89 of 158


          showing the number of MHSDS inmates who were considered by the NDS
          process for possible accelerated transfer and/or privileges and property.
              i. Of those, how many were identified for accelerated transfer and the
                  number and percentage of those transferred from the institution within 72
                  hours of NDS designation
             ii. Of those, what number and percentage were transferred to alternative
                  ASU housing?
       d. Provide any reports, documents or audits showing the number of MHSDS inmates
          identified for NDS status for privileges and property but not considered for
          accelerated transfer?
       e. Provide any reports, documents or audits showing what percentage of MHSDS
          inmates designated for NDS status received property and privileges and within
          what timeframe.

19. For ASU EOP Hub, provide:
       a. Any report generated in connection with the Ad Seg Hub certification process.
       b. Any document describing corrective action plans developed to address any
          deficiencies related to the Ad Seg Hub certification process or on-going review of
          same.
       c. Any document or audit (preferred) related to the implementation and/or
          effectiveness of any corrective action plan described in 21 (b) above.
       ¼ò Ú±® »¿½¸ °»®-±² ·² ©¸·½¸ ïð ¸±«®- ±º ¬®»¿¬³»²¬ ±ºº»®»¼ ©¿- ®»¯«·®»¼ô
          °®±ª·¼» ¬¸» °»®½»²¬¿¹» ±º ¬·³» ©¸»®» ïð ¸±«®- ±º -¬®«½¬«®»¼ ¬¸»®¿°»«¬·½
          ¿½¬·ª·¬§ ©¿-æ
                  ¿÷ ±ºº»®»¼
                  ¾÷ ¿¬¬»²¼»¼

       e. Most recent LOP regarding unclothed body searches.
               i. Any audit, report or other continuous quality improvement assessment of
                  this process.
       f. Documentation of training of facility staff by warden on revised DOM/LOP
          regarding unclothed body searches and memo regarding review of refusal to
          attend mental health treatment.
       g. Documentation of mental health training on revised DOM/LOP and memo
          referred to above in 21 (e).
       h. Most recent CQIT procedure/tool for monitoring of revised DOM and memo
          referred to above in 21 (e).
       i. Any documentation or audit (preferred) regarding implementation of revised
          DOM/LOP and memo referred above in 21 (e).
       j. A list of all cases subject to the review described in the memo referred to above in
          21 (e).
       k. For all cases listed in 21 (i) above, have available on site the 114-A, 128-B,
          segregation record, central file and medical record, and




                                           íð
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 90 of 158




        l. Please complete the following chart:

                         Refused 50%
                           of offered        Jointly     Alternative    Alternative
                         treatment in     evaluated by    security       security
             CDCR         two-month       custody and     practices      practices
 Name        Number          period         MH staff     identified    implemented




                                          íï
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 91 of 158




 Tab I: MENTAL HEALTH CRISIS BED
       (MHCB) PROGRAMMING




                                  íî
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 92 of 158


TAB I: MHCB Programming

ïò Provide an MHCB admission report that covers the review period, including the inmate’s
   name and CDCR number, the housing location or outside prison from which the inmate
   was admitted, the date of MHCB admission, the admission reason/diagnosis, the date of
   clinical discharge, the date of physical discharge, and the number of days the inmate
   spent in the MHCB unit.

îò Provide a list of the inmates that had three or more MHCB admissions during the review
   period, including the admission and discharge dates for each admission.

íò Provide a list of the mental health staff assigned to the MHCB unit, including the number
   of hours a month dedicated to the MHCB for each staff.

ìò Provide any available audit findings or MHTS/EHRS information related to MHCB
   programming, including timelines for initial and follow-up IDTT reviews, daily clinical
   contacts, recreational therapy, and completion of suicide risk assessment checklists upon
   admission and discharge from the MHCB unit.

ëò Provide logs that document the use of clinical restraint and seclusion, including the date
   and time each order was initiated, renewed, and discontinued. If documented, provide
   the date/time of all nursing checks associated with each restraint/seclusion order.
       a. Provide a list/log with the names and CDCR numbers of all inmates placed in
           restraints and/or seclusion during the reporting period.

êò Provide a copy of the current Local Operating Procedure/memo (as available) regarding
   property restrictions, access to dayroom and outside yard, and the use of handcuffs and
   holding cells for inmates admitted to the MHCB.

éò Provide a copy of the unit log documenting the MHCB inmates’ use of the dayroom and
   outside yard.




                                           íí
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 93 of 158




Tab J: ALTERNATIVE HOLDING AREAS




                                  íì
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 94 of 158


TAB J: Alternative Holding Areas
      ïò a. If your prison uses alternative holding areas to provide mental health monitoring
          to inmates, prepare a description of these units/areas, including their locations and
          capacities.
      b. For each of the locations, describe where confidential clinical interviews are held.
          Describe the treatment/monitoring provided in the alternative housing areas.

   îò Provide a copy of the current Local Operating Procedure/memo regarding the operation
      of the Alternative Holding Areas including property restrictions, and the use of handcuffs
      and holding cells.

   3. Provide a list of the mental health staff assigned to the alternative holding areas.

   4. For all alternative holding areas used for mental health monitoring during the review
      period, provide placement logs that include the inmate’s name and CDCR number, the
      housing location from which the inmate was placed, the date and time of placement, the
      placement reason/diagnosis, the date and time of removal, the number of hours the
      inmate spent in the alternative holding area, and the location to which the inmate was
      released.




                                                íë
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 95 of 158




Tab K: SECURITY HOUSING UNIT (SHU)
  AND/OR LONG TERM RESTRICTED
          HOUSING (LTRH)




                                   íê
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 96 of 158



TAB K: Long term restricted housing unit (LTRH) or security housing unit (SHU): (COR,
PBSP, SAC, CCI and CIW)


   1. Provide the Warden’s SHU/LTRH report. If unavailable, at a minimum provide a list of
      all inmates in the SHU or LTRH during the review period including the following:
           a. Inmate’s name;
           b. CDCR number;
           c. Level of care;
           d. Date of placement;
           e. Reason for placement (must be specific; initial placement reason);
           f. Current reason for retention;
           g. Length of stay on date of report (i.e., as of date of report, the number of days that
              the inmate had been in SHU/LTRH);
           h. Projected MERD;
           i. Status (endorsed and awaiting transfer, pending investigation, pending DA
              referral) (Include prior actions and issues impacting status such as waiting for
              CSR, RVR reissued and reheard, returned to CSR, etc. The status section should
              include all of the reasons the inmate remains in SHU).
   2. Provide any reports, documents or audits demonstrating the number of caseload inmates
      reviewed (1) MHSDS ASU/SHU/PSU; (2) Long term case conference review and the
      percentage of each released to mainline.

   3. Provide any reports, documents or audits demonstrating what percentage of MHSDS
      cases retained in ASU following the priority case- by case review were referred for a
      Long-Term Segregated Case Conference with 30 days of completing the institutional
      case reviews.

   4. For SHU programs, report the number and percent CCCMS patients transferred to LTRH
      within timelines.
   5. Provide any logs and audits of 3CMS SHU or LTRH for the following:
         a. Provide a list of all 3CMS inmates transferred to the units during the review
              period, including the inmate’s name/CDCR number, arrival date in the LTRH
              unit, the date the inmate was designated for placement in the unit, and date
              transferred to the unit.
         b. Data or MHTS.net/EHRS reports and/or audit reports related to each of the below
              listed items regarding compliance with requirements. If audited reports are
              provided, please make available a detailed description of the audit methodology.
                    i. Timeliness of primary clinician contacts;
                   ii. Timeliness of psychiatrist contacts;
                  iii. Timeliness of initial (prior to ICC) and subsequent IDTTs;
                  iv. Attendance of required disciplines at the IDTTs (including CCIs);
                   v. A list with descriptions of treatment groups offered. Include weekly
                       treatment group schedule.

                                               íé
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 97 of 158


      ½ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬-ò
              i. Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
                 ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
             ii. Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                 ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
      ¼ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®§ ½±²¬¿½¬-ò
              i. Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®§ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
                 ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
             ii. Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                 ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
      e. Structured out-of-cell activity logs/documentation.
      f. Provide any audits or other documentation concerning activities and services
         afforded inmates in the 3CMS SHU/LTRH in addition to PC contacts, groups.
      g. Provide any logs, audits (preferred) or any other documentation concerning
         required out of cell activities.
      h. Provide audits (preferred) or any other documentation of reviews concerning the
         provision of in-cell therapeutic activities as determined by the IDTT.




                                        íè
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 98 of 158




  Tab L: SHORT TERM RESTRICTED
    HOUSING (STRH) (if applicable)




                                  íç
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 99 of 158


Tab L: Short-term Restricted Housing (STRH)
   1. Provide the Warden’s STRH report. If unavailable, at minimum provide a list of all
      inmates in the STRH during the review period including the following:
         a. Inmate’s name;
         b. CDCR number;
         c. Level of care;
         d. Date of placement;
         e. Reason for placement (be specific; initial placement reason);
         f. Current reason for retention;
         g. Length of stay on date of report (i.e., as of the date of the report, the number of
             days that the inmate has been in segregation);
         h. Status (endorsed and awaiting transfer, pending investigation, pending DA
             referral, NDS) (Include prior actions and issues impacting status such as waiting
             for CSR, RVR reissued and reheard, returned to CSR, etc. The status section
             should include all of the reasons the inmate remains in segregation).
   2. Report average and range of length of stay during the review period.
   3. Provide any logs and audits of CCCCMS STRH units for the following:
         a. For all CCCCMS inmates, provide the date the inmate was designated for
             placement in the unit.
         b. Data or MHTS.net/EHRS reports and/or audit reports related to each of the below
             listed items regarding compliance with requirements. If audited reports are
             provided, please make available a detailed description of the audit methodology.
                   i. Timeliness of initial and ongoing primary clinician contacts;
                  ii. Timeliness of initial and ongoing psychiatrist contacts;
                 iii. Timeliness of initial (prior to ICC) and subsequent IDTTs;
                 iv. Attendance of required disciplines at the IDTTs (including CCIs);
                  v. A list of treatment groups offered with descriptions of each. Provide the
                      weekly treatment group schedule.
         ½ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬-ò
                   ·ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
                      ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
                  ··ò Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                      ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
         ¼ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®§ ½±²¬¿½¬-ò
                   i. Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®§ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
                      ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
                  ii. Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹»
                      ±º ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
         e. Provide logs, audits or other documentation regarding required out-of-cell activity
             logs/documentation.
         f. Provide any audits or other documentation concerning activities and services
             afforded inmates in the STRH in addition to PC contacts, groups.
         g. Provide any logs, audits or any other documentation concerning required out-of-
             cell activities.

                                              ìð
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 100 of 158


      h. Provide audits or any other documentation of reviews concerning the provision of
         in-cell therapeutic activities as determined by the IDTT.




                                        ìï
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 101 of 158




Tab M: Psychiatric Services Unit (PSU) (as
              applicable)




                                  ìî
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 102 of 158


TAB M: Psychiatric Services Unit (PSU)
  1. Provide a brief description of the PSU program(s) at your institution including the STEP
     program, housing locations, capacity, average inmate census during the review period, a
     list of the mental health staff assigned to the program(s), and the allocation of housing
     and escort officers.

   2. Provide a list of patients at each STEP including date of placement and length of stay.


   3. Provide any reports, documents or audits demonstrating the number of caseload inmates
      reviewed (1) MHSDS ASU/SHU/PSU; (2) Long term case conference review and the
      percentage of each released to mainline.

   4. Provide any reports, documents or audits demonstrating what percentage of MHSDS
      cases retained in ASU following the priority case- by case review were referred for a
      Long-Term Segregated Case Conference with 30 days of completing the institutional
      case reviews.

   5. Provide a list, and a schedule, of the therapeutic activities available to PSU inmates,
      including therapy and psycho-educational groups, recreational and occupational therapy,
      general education, substance abuse, and vocational education as well as jobs.


   6. Provide a list of current PSU inmate patients who were offered 10 hours per week of
      therapeutic treatment activities that includes work and/or education.

   7. Provide a list of the PSU inmates currently (within 72 hours of site visit) assigned fewer
      than ten hours of therapeutic activities a week per the recommendation of their treatment
      team.

   8. Provide a list of the PSU inmates currently (within 72 hours of site visit) refusing more
      than half of all offered therapeutic activities, and describe what additional clinical
      interventions, if any, are extended to these inmates.

   9. Provide a report of the percentages of scheduled primary clinician and psychiatrist
      appointments that occurred in a private office, non-confidential holding cell, and at the
      inmate’s cell-front during the review period. Include the reasons for non-confidential
      contacts (e.g., inmate refused scheduled appointment, confidential interview space
      unavailable, escort officers unavailable, mental health provider chose to conduct non-
      confidential interview).


   10. Provide data or MHTS.net reports and/or audit reports (preferred) related to each of the
       below listed items regarding compliance with PSU requirements. If audited reports are
       provided, please make available a detailed description of the audit methodology.
       a. Average length of stay for inmates housed in the PSU.

                                              ìí
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 103 of 158


    b. Completion of brief intake assessments within five working days of placement in
       PSU.
    c. Completion of initial comprehensive mental health evaluations prior to the initial
       IDTT.
    d. Completion of psychiatric intake evaluation prior to the initial IDTT.
    e. Completion of initial IDTT meetings within 14 calendar days and prior to the initial
       ICC hearing.
    f. Provide any logs, data, or audits (preferred) of the development of mental health
       treatment plan within 14 days of arrival in PSU.
    g. Completion of IDTTs at 60 days and 120 days after admission.
    h. Completion of quarterly IDTTs after 120 days.
    i. For inmates deemed by an IDTT to be clinically appropriate for full PSU
       programming:
                Quarterly completion of IDTT reviews and updated mental health treatment
                plans.
    j. For inmates deemed by an IDTT to be clinically appropriate for modified treatment
       plans or enrolled in special programs as a result of refusing half or more of all
       offered treatment:
                Daily clinical contacts
                Monthly completion of IDTT reviews and updated mental health treatment
                plans.
    k. attendance of required disciplines at the PSU IDTTs (including PSU captain);
    l. Monthly psychiatric contact.
    m. Timeliness of psychiatrist contacts.
    n. Weekly contacts by primary clinician.
    o. Timeliness of primary clinician contacts.
    p. Direct access in the IDTT space to eUHR, SOMS, ERMS.
    q. Number of inmates who graduated from modified treatment plans or special programs
       to full PSU programming during the reporting period.

 11. Treatment Hours:
     a. For inmates deemed by an IDTT to be clinically appropriate for less than ten
        therapeutic activities a week: Provide a report of the weekly averages of therapeutic
        activities offered to and received by this sub-group of EOP inmates.

    b. For inmates deemed by an IDTT to be clinically appropriate for full PSU
        programming: Provide
    ½ò Ú±® »¿½¸ °»®-±² ·² ©¸·½¸ ïð ¸±«®- ±º ¬®»¿¬³»²¬ ±ºº»®»¼ ©¿- ®»¯«·®»¼ô °®±ª·¼»
        ¬¸» °»®½»²¬¿¹» ±º ¬·³» ©¸»®» ïð ¸±«®- ±º -¬®«½¬«®»¼ ¬¸»®¿°»«¬·½ ¿½¬·ª·¬§ ©¿-æ
                    ¿÷ ±ºº»®»¼
                    ¾÷ ¿¬¬»²¼»¼
    If consistently unable to offer PSU inmates ten therapeutic activities each week, provide
    the underlying reasons and any action taken to improve performance.




                                           ìì
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 104 of 158




                                  ìë
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 105 of 158




    Tab N: ENHANCED OUTPATIENT
            PROGRAM (EOP)




                                  ìê
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 106 of 158


Tab N: EOP

Enhanced Outpatient Program (EOP)
  1. Provide a brief description of the EOP program(s) at your institution, including the
     housing location, the security level, capacity, average inmate census during the review
     period, a list of the mental health staff assigned to the program(s), and the allocation of
     housing and escort officers.

   2. Provide a list, and a schedule, of the therapeutic activities available to EOP inmates,
      including therapy and psycho-educational groups, recreational and occupational therapy,
      general education, substance abuse, and vocational education as well as jobs.

      Note: Must be run within 72 hours of visit
   3. a. Provide a list of current EOP inmate patients who were offered 10 hours of therapeutic
          treatment activities that includes work and/or education.

      Note: Must be run within 72 hours of visit
   b. Provide a list of the EOP inmates currently (within 72 hours of site visit) assigned fewer
      than ten hours of therapeutic activities a week per the recommendation of their treatment
      team.

      Note: Must be run within 72 hours of visit
   4. Provide a list of the EOP inmates currently (within 72 hours of site visit) refusing more
      than half of all offered therapeutic activities, and describe what additional clinical
      interventions, if any, are extended to these inmates.

   5. Provide a report on the number of scheduled primary clinician and psychiatrist
      appointments that occurred in a private office, non-confidential holding cell, and at the
      inmate’s cell-front during the review period (these should equal the total number of
      contacts for each discipline). Include the reasons for non-confidential contacts (e.g.,
      inmate refused scheduled appointment, confidential interview space unavailable, escort
      officers unavailable, mental health provider chose to conduct non-confidential interview).

   6. Please provide data or MHTS.net/EHRS reports and/or audit reports related to each of the
      below listed items regarding compliance with EOP requirements. For each report/audit
      provided, include a detailed description of the methodology underlying the report/audit
      (e.g., how was the report developed, the data collected and compliance computed).
      a. Completion of initial clinical assessment within 14 days of arrival in EOP.
      b. Completion of initial IDTT review and provide any logs, data, or audits (preferred) of
          the development of mental health treatment plan within 14 days of arrival in EOP.
      c. For inmates deemed by an IDTT to be clinically appropriate for full EOP
          programming: Quarterly completion of IDTT reviews and updated mental health
          treatment plans.
      d. For inmates deemed by an IDTT to be clinically appropriate for less than ten
          therapeutic activity hours a week: Monthly completion of IDTT reviews and
          updated mental health treatment plans.

                                              ìé
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 107 of 158


    e.  attendance of required disciplines at the EOP IDTTs (including CCIs);
    f.  Timeliness of psychiatrist contacts.
    g.  Timeliness of primary clinician contacts.
    ¸ò  For inmates deemed by an IDTT to be clinically appropriate for full EOP
        programming: Ú±® »¿½¸ °»®-±² ·² ©¸·½¸ ïð ¸±«®- ±º ¬®»¿¬³»²¬ ±ºº»®»¼ ©¿-
        ®»¯«·®»¼ô °®±ª·¼» ¬¸» °»®½»²¬¿¹» ±º ¬·³» ©¸»®» ïð ¸±«®- ±º -¬®«½¬«®»¼
        ¬¸»®¿°»«¬·½ ¿½¬·ª·¬§ ©¿-æ
                    ¿÷ ±ºº»®»¼
                    ¾÷ ¿¬¬»²¼»¼
 7. If consistently unable to offer EOP inmates ten therapeutic activities each week, provide
    the underlying reasons and any action taken to improve performance.
 èò Describe what, if any, accommodations your institution extends to inmates taking
    heat-sensitive medications in order to maximize their access to outdoor yard, jobs and
    educational programs.




                                           ìè
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 108 of 158




  Tab O: CORRECTIONAL CLINICAL
CASE MANAGEMENT SYSTEM (CCCMS)




                                  ìç
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 109 of 158




Tab O: Mainline CCCMS
   ïò Provide mhts.net data/EHRS reports and/or audit reports related to each of the below
      listed items regarding compliance with requirements. Ensure that a detailed description of
      the methodology underlying the report or audit is included.
           ¿ò Ì·³»´·²»-- ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬-å
           ¾ò Ì·³»´·²»-- ±º °-§½¸·¿¬®·-¬ ½±²¬¿½¬-å
           ½ò Ì·³»´·²»-- ±º ·²·¬·¿´ ¿²¼ -«¾-»¯«»²¬ ×ÜÌÌ-å
           ¼ò ß¬¬»²¼¿²½» ±º ®»¯«·®»¼ ¼·-½·°´·²»- ¿¬ ¬¸» ×ÜÌÌ-ò
   îò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬-ò
           ¿ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °®·³¿®§ ½´·²·½·¿² ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿
               ½±²º·¼»²¬·¿´ -»¬¬·²¹ò
           ¾ò Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹» ±º ²±²ó
               ½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
   íò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬-ò
           ¿ò Ð®±ª·¼» ¬¸» ¬±¬¿´ ²«³¾»® ±º °-§½¸·¿¬®·½ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² ¿ ½±²º·¼»²¬·¿´
               -»¬¬·²¹ò
           ¾ò Ð®±ª·¼» ¬¸» ®»¿-±²- º±® ²±²ó½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¿²¼ ¬¸» °»®½»²¬¿¹» ±º ²±²ó
               ½±²º·¼»²¬·¿´ ½±²¬¿½¬- ¬¸¿¬ ±½½«® ·² »¿½¸ ±º ¬¸±-» ½¿¬»¹±®·»-ò
   ìò Ð®±ª·¼» ¿ ´·-¬ ±º ¿´´ ¹®±«°- ½«®®»²¬´§ ±ºº»®»¼ ¬± ÝÝÝÓÍ ·²³¿¬»-ò ×²½´«¼» ¼»-½®·°¬·±²-
      ±º »¿½¸ ¬®»¿¬³»²¬ ¹®±«°ò
   ëò Ð®±ª·¼» ½«®®»²¬ ¹®±«° -½¸»¼«´» ø²±¬ ¶«-¬ º±® ¬·³» ±º ¹®±«° -½¸»¼«´» ¾«¬ º±® »²¬·®»
      ©»»µ÷ò




                                              ëð
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 110 of 158




            Tab P: MENTAL HEALTH
                     REFERRALS




                                  ëï
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 111 of 158


Tab P: Mental Health Referrals
Provide the Following Information Regarding Mental Health Referrals During the Reporting
Period:

   1. Tracking data/logs for all mental health referrals generated during the reporting period.
   2. Number of emergent, urgent and routine referrals generated during the reporting period.
   3. Percentage of emergent, urgent and routine referrals resulting in a timely response during
      the reporting period.




                                              ëî
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 112 of 158




Tab Q: MEDICAL RECORDS/MHTS.NET
       AND EHRS TRANSITION




                                  ëí
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 113 of 158


Tab Q: Medical Records/mhts.net and EHRS transition

   ïò Ð®±ª·¼» ¿ ®»°±®¬ ¬¸¿¬ ·²½´«¼»- ¬¸» ¼¿¬»- ±º ¬®¿·²·²¹ ±² ¬¸» ÛØÎÍ º±® ¿´´ -¬¿ºº ¿²¼ ¬¸»
      ¼¿¬» ±º ·³°´»³»²¬¿¬·±² ±® °®±¶»½¬»¼ ¼¿¬» ±º ·³°´»³»²¬¿¬·±² ±º ¬¸» ÛØÎÍò Û¨°´¿·²
      ¿²§ ¼»´¿§- ¬± ·³°´»³»²¬¿¬·±²ò
   îò Ð®±ª·¼» ¿ ²¿®®¿¬·ª» ¼»-½®·¾·²¹ ¬¸» ½«®®»²¬ -¬¿¬«- ±º ¬¸» ÛØÎÍô ·²½´«¼·²¹ ¿¼ª¿²¬¿¹»-ô
      ±¾-¬¿½´»- ¿²¼ ±²¹±·²¹ ¬®¿·²·²¹ò
   íò Ð®±ª·¼» ¿²§ ¿ª¿·´¿¾´» ¿«¼·¬-ô ®»°±®¬-ô ´±¹- ±® ±¬¸»® ¼±½«³»²¬-ô ·º ¿ª¿·´¿¾´»ô ¬¸¿¬
      »ª¿´«¿¬» ¬¸» ¿½½«®¿½§ ±º ¬¸» ÛØÎÍ ¿¬ §±«® º¿½·´·¬§ò




                                            ëì
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 114 of 158




        Tab R: TREATMENT SPACE
  (INCLUDING ANY PLANNED TO
BECOME OPERATIONAL WITHIN 12
           MONTHS)




                                  ëë
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 115 of 158


Tab R: Treatment Space (including any planned to become operational within 12 months)

   1. Provide copy of documentation describing individual and group treatment space if
      available or alternatively during the site visit, provide guidance to the monitor
      documenting location of treatment areas.




                                          ëê
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 116 of 158




                  Tab S: HEAT PLAN




                                  ëé
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 117 of 158


Tab S: Heat Plan

   1. Provide a copy of memorandum issued at the beginning of heat season.
   2. Provide monthly heat report submitted to CDCR headquarters during the review period.
   3. Provide copies of any Local Operating Procedure (LOP) governing heat season.
   4. Provide for review onsite documentation related to production of a list of inmates taking
      heat medications, occurrence of Stage II alerts, access to cooling measures (shower, ice)
      during Stage II and III heat alerts, conduct of nursing rounds during Stage III alert, and
      temperatures.
   ëò Provide access to observe where thermometers are placed in housing units.




                                              ëè
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 118 of 158




  Tab T: RULE VIOLATION REPORTS
               (RVR)




                                  ëç
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 119 of 158


 Tab T: RVRs
 1. Provide the local operating procedure(s) regarding a) the process for referring an RVR to
    mental health for completion of an assessment; b) Facility Captain’s review if mental
    health clinician indicates the inmate’s mental illness strongly influenced the behavior and
    an alternative action should be taken; c) the process for reviewing/adjudicating RVRs
    issued for self-injurious and suicidal behavior; and d) the process for reviewing mental
    health input as part of ICC decisions to assess SHU terms.

 2. Provide an RVR report that lists the total number of RVRs issued by the institution
    during the review period, the number of RVRs issued to 3CMS inmates during the review
    period, the number of RVRs issued to EOP inmates during the review period, and the
    number of RVRs issued to MHCB inmates during the review period.
 3. Provide a list of inmates issued RVRs during the review period that were referred to
    mental health.

    a. Have available for the monitor to review all completed RVRs that were referred to
    mental health during the review period, including a copy of the completed mental health
    assessment.

 4. Provide a list of all MHSDS inmates who were assessed SHU terms during the review
    period to the extent available.

 5. a. Describe your institution’s policy governing the assignment of staff assistants to
       MHSDS inmates as part of the RVR process.

    b. Describe the assistance provided to MHSDS inmates and the kind of training, if any,
       provided to staff assistants.

 6. Provide proof of practice of compliance with training requirements. This would include
 an alphabetical list of all staff identified in the May 13, 2015, memorandum signed by K.
 Allison and T. Belavich as required attendees at training (course code BET 11054429) and a
 training report for that course code for each work classification identified in same
 memorandum.




                                             êð
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 120 of 158




         Tab U: USE OF FORCE (UOF)




                                  êï
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 121 of 158


Tab. U: Use of Force
Provide the following information regarding use of force during the reporting period:

 ×ò      UOF Training ø«-·²¹ Ú±¨°®± ¬®¿·²·²¹ ½±¼» ßðîïçôÞ×Æ ¬®¿·²·²¹ ½±¼» ïïðëíìïîô ¿²¼
         º±® ½´·²·½¿´ ¬®¿·²·²¹ ½±¼» ïïðëëìèî÷æ
     ïò Ð®±ª·¼» ¬®¿·²·²¹ ®»½±®¼- º±® ¿´´ ³»²¬¿´ ¸»¿´¬¸ -¬¿ºº ¬®¿·²»¼ ±² ¬¸» ²»© «-» ±º º±®½»
         °±´·½§ ¿²¼ °®±½»¼«®»ò
                      ·ò Ü»³±²-¬®¿¬» ½±³°´·¿²½» ©·¬¸ °±´·½§ ¾§ ·¼»²¬·º§·²¹ ¬¸» ¶±¾ ½´¿--ô ¬±¬¿´
                         ²«³¾»® ·² »¿½¸ ¶±¾ ½´¿--ô ²«³¾»® ¬®¿·²»¼ ¾§ ¶±¾ ½´¿-- ¿²¼ °»®½»²¬¿¹»
                         ¾§ ¶±¾ ½´¿-- ±º ³»²¬¿´ ¸»¿´¬¸ -¬¿ºº ¬®¿·²»¼ò
     îò Ð®±ª·¼» ¬®¿·²·²¹ ®»½±®¼- º±® ¿´´ ½±®®»½¬·±²¿´ -¬¿ºº ¬®¿·²»¼ ±² ¬¸» ²»© «-» ±º º±®½»
         °±´·½§ ¿²¼ °®±½»¼«®»ò
                      ·ò Ü»³±²-¬®¿¬» ½±³°´·¿²½» ©·¬¸ °±´·½§ ¾§ ·¼»²¬·º§·²¹ ¬¸» ¶±¾ ½´¿--ô ¬±¬¿´
                         ²«³¾»® ·² »¿½¸ ¶±¾ ½´¿--ô ²«³¾»® ¬®¿·²»¼ ¾§ ¶±¾ ½´¿-- ¿²¼ °»®½»²¬¿¹»
                         ¾§ ¶±¾ ½´¿-- ±º ½«-¬±¼§ -¬¿ºº ¬®¿·²»¼ò
 ××ò    Ð®±ª·¼» º±® ®»ª·»© ±²-·¬» ¿´´ ·²½·¼»²¬ ®»°±®¬- ¼±½«³»²¬·²¹ ¿´´ ½±²¬®±´´»¼ «-»- ±º
        º±®½» ¼«®·²¹ ¬¸» ®»°±®¬·²¹ °»®·±¼ò
×××ò    Ð®±ª·¼» º±® ®»ª·»© ±²-·¬» ¿ ½±³°´»¬» ½±°§ ±º ¿´´ ½±²¬®±´´»¼ ±® ·³³»¼·¿¬» «-» ±º º±®½»
        ·²½·¼»²¬- ¬¸¿¬ ±½½«®®»¼ ·² ¿ ÓØÝÞô ÜÍØô Ð×Ð ±® ±¬¸»® ·²°¿¬·»²¬ -»¬¬·²¹ò

 ×Êò        Table-æ Ë-·²¹ ¬¸» ¬¿¾´» º±®³¿¬ °®»-»²¬»¼ ¾»´±©ô °´»¿-» °®»-»²¬ ¬¸» º±´´±©·²¹ ¼¿¬¿
            º±® ¬¸» ®»°±®¬·²¹ °»®·±¼æ
       ïò   Ì±¬¿´ ²«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ·² »¿½¸ §¿®¼ ±® º¿½·´·¬§æ Î»°±®¬ -»°¿®¿¬»´§ ¬¸»
            ²«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ ·²³¿¬»- ¿²¼ ²«³¾»® ±º «-» ±º
            º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ²±²óÓØÍÜÍ ·²³¿¬»-ò
       îò   Ì±¬¿´ ²«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬- º±® »¿½¸ §¿®¼ ±® º¿½·´·¬§æ Î»°±®¬
            -»°¿®¿¬»´§ ¬¸» ²«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ ·²³¿¬»- ¿²¼
            ²«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ²±²óÓØÍÜÍ ·²³¿¬»-ò
       íò   Ò«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ·² -»½«®·¬§ ±® -»½«®» ¸±«-·²¹ ¿®»¿-ñÛÑÐ
            §¿®¼-ñ±¬¸»® -°»½·¿´·¦»¼ ¸±«-·²¹æ Î»°±®¬ -»°¿®¿¬»´§ ¬¸» ²«³¾»® ±º «-» ±º º±®½»
            ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ ·²³¿¬»- ¿²¼ ²«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹
            ²±²óÓØÍÜÍ ·²³¿¬»- ·² ßÍËô ÍØËô ÐÍËô ÛÑÐô ÓØÝÞô ÑØË ¿²¼ ±¬¸»® -°»½·¿´·¦»¼
            ¸±«-·²¹ò
       ìò   Ò«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬-æ Î»°±®¬ -»°¿®¿¬»´§ ¬¸» ²«³¾»® ±º ²±²ó«-» ±º
            º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ ·²³¿¬»- ¿²¼ ²«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬-
            ·²ª±´ª·²¹ ²±²óÓØÍÜÍ ·²³¿¬»- ·² ßÍËô ÍØËô ÐÍËô ÛÑÐô ÓØÝÞô ÑØË ¿²¼ ±¬¸»®
            -°»½·¿´·¦»¼ ¸±«-·²¹ò
       ëò   Ò«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ Ô»ª»´ ×Ê ·²³¿¬»-æ Î»°±®¬ -»°¿®¿¬»´§ ¬¸»
            ²«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ ·²³¿¬»- ¿²¼ ¬¸» ²«³¾»® ±º «-» ±º
            º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ²±²óÓØÍÜÍ ·²³¿¬»-ò
       êò   Ò«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ Ô»ª»´ ×Ê ·²³¿¬»-æ Î»°±®¬ -»°¿®¿¬»´§
            ¬¸» ²«³¾»® ±º ²±²ó«-» ±º º±®½» ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ ·²³¿¬»- ¿²¼ ¬¸» ²«³¾»®
            ±º ²±²ó«-» ±º º±®½» ·²ª±´ª·²¹ ²±²óÓØÍÜÍ ·²³¿¬»-ò


                                                  êî
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 122 of 158


 éò Ý«³«´¿¬·ª» ²«³¾»® ±º «-» ±º º±®½» ·²½·¼»²¬- ¿²¼ ²±²ó«-» ±º º±®½» ·²½·¼»²¬- º±® ¬¸»
    ·²-¬·¬«¬·±²æ Î»°±®¬ -»°¿®¿¬»´§ ¬¸» ¬±¬¿´ ²«³¾»® ±º ·²½·¼»²¬- ·²ª±´ª·²¹ ÓØÍÜÍ
    ·²³¿¬»- ¿²¼ ¬±¬¿´ ²«³¾»® ±º ·²½·¼»²¬- ·²ª±´ª·²¹ ²±²óÓØÍÜÍ ·²³¿¬»-ò
 èò Ú±® »¿½¸ ·²½·¼»²¬ ¬¸¿¬ ±½½«®®»¼ ¼«®·²¹ ¬¸» ®»°±®¬·²¹ °»®·±¼ô ·²¼·½¿¬» ¿¬ ©¸¿¬ -¬¿¹»
    ¬¸» ·²-¬·¬«¬·±²¿´ «-» ±º º±®½» ®»ª·»© °®±½»-- ·- ¿¬ò

 ÌßÞÔÛ ÚÑÎÓßÌÍæ

                      ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ÇßÎÜ ÑÎ ÚßÝ×Ô×ÌÇ •È•
                                CONTROLLED

                                         ÓÛÒÌßÔ        ÒÑÒó
                 ÓÑÒÌØ         ËÑÚ       ØÛßÔÌØ        ÓÛÒÌßÔ
                                                       ØÛßÔÌØ




                 ÌÑÌßÔÍ
                     ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ÇßÎÜ ÑÎ ÚßÝ×Ô×ÌÇ •È•
                                IMMEDIATE

                                         ÓÛÒÌßÔ        ÒÑÒó
                 ÓÑÒÌØ         ËÑÚ       ØÛßÔÌØ        ÓÛÒÌßÔ
                                                       ØÛßÔÌØ




                 ÌÑÌßÔÍ




                                        êí
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 123 of 158


                    ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ÇßÎÜ ÑÎ ÚßÝ×Ô×ÌÇ •È•

                    ÓÑÒÌØ     ÒÑÒó     ÓÛÒÌßÔ     ÒÑÒ
                              ËÑÚ      ØÛßÔÌØ     ÓÛÒÌßÔ
                                                  ØÛßÔÌØ




                   ÌÑÌßÔ



                                ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ßÍË
     øÐ®»°¿®» ¿ -·³·´¿® ¬¿¾´» -»°¿®¿¬»´§ º±® ÛÑÐñÐÍËñÍØËñÔÛÊÛÔ ×Ê ·²³¿¬»-÷
                                   CONTROLLED

                                      ÓÛÒÌßÔ       ÒÑÒó
               ÓÑÒÌØ         ËÑÚ      ØÛßÔÌØ       ÓÛÒÌßÔ
                                                   ØÛßÔÌØ




               ÌÑÌßÔÍ

                                ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ßÍË
     øÐ®»°¿®» ¿ -·³·´¿® ¬¿¾´» -»°¿®¿¬»´§ º±® ÛÑÐñÐÍËñÍØËñÔÛÊÛÔ ×Ê ·²³¿¬»-÷
                                   IMMEDIATE

                                      ÓÛÒÌßÔ       ÒÑÒó
               ÓÑÒÌØ         ËÑÚ      ØÛßÔÌØ       ÓÛÒÌßÔ
                                                   ØÛßÔÌØ




               ÌÑÌßÔÍ

                                      êì
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 124 of 158



                                    ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ßÍË
         øÐ®»°¿®» ¿ -·³·´¿® ¬¿¾´» -»°¿®¿¬»´§ º±® ÛÑÐñÐÍËñÍØËñÔÛÊÛÔ ×Ê ·²³¿¬»-÷

                        ÓÑÒÌØ     ÒÑÒó     ÓÛÒÌßÔ       ÒÑÒ
                                  ËÑÚ      ØÛßÔÌØ       ÓÛÒÌßÔ
                                                        ØÛßÔÌØ




                       ÌÑÌßÔ


             ÌÑÌßÔ ÒËÓÞÛÎ ÑÚ ×ÒÝ×ÜÛÒÌÍ ÚÑÎ ßÔÔ ÇßÎÜÍ ÑÎ ÚßÝ×Ô×Ì×ÛÍ

                ËÑÚ   ËÑÚ  ÓÛÒÌßÔ              ÒÑÒó      ÒÑÒó     ÓÛÒÌßÔ     ÒÑÒó
               ÝÑÒÌÎ ×ÓÓÛÜ ØÛßÔÌØ              ÓÛÒÌßÔ    ËÑÚ      ØÛßÔÌØ     ÓÛÒÌßÔ
                                               ØÛßÔÌØ                        ØÛßÔÌØ


ÌÑÌßÔÍ




                                          êë
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 125 of 158




      Tab V: PROGRAM LOCKDOWN




                                  êê
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 126 of 158


Tab V: Program Lockdown

        1. Provide information on all program lockdowns/shutdowns during the reporting
           period. Indicate if there was any interruption in mental health service delivery as a
           result of the program lockdown and when services were reinstated.




                                            êé
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 127 of 158




      Tab W: PRE-RELEASE PLANNING




                                  êè
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 128 of 158


Tab W: Pre-Release Planning

   ïò Provide a narrative describing all pre-release planning activities during the reporting
      period.
   îò Provide group schedules showing pre-release activities during the reporting period.
   íò Provide mhts.net/EHRS data or other logs, audits or reports indicating the amount of pre-
      release programming received by EOP and CCCMS participants scheduled to release
      during the monitoring round.
   ìò Provide a list of inmates seen by TCMP at your facility during the reporting period.
          a. Provide a summary of services received from TCMP.
                  i. Include the outcome of the applications for benefits.




                                             êç
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 129 of 158




           Tab Y: PROGRAM ACCESS




                                  éð
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 130 of 158


Tab Y: Program Access

Y.1: Inmate Assignment Report

   ïò Ð®±ª·¼» ¬¸» º±´´±©·²¹ ¿--·¹²³»²¬ ¼¿¬¿ º±® §±«® ·²-¬·¬«¬·±² º±® ÛÑÐô ÝÝÝÓÍ ¿²¼ Ò±²ó
      ÓØÍÜÍ ·²³¿¬»-æ

    ×²-¬·¬«¬·±²æ      ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ   Î»°±®¬     Î«²    Ü¿¬»æ
ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ

       Ì±¬¿´ Ð±°«´¿¬·±²ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ

        ÛÑÐ Ð±°«´¿¬·±²ÁÁÁÁÁÁÁÁÁÁÝÝÝÓÍ Ð±°«´¿¬·±²ÁÁÁÁÁÁÁÁÁÒ±²óÓØÍÜÍ Ð±°«´¿¬·±²ÁÁÁÁÁÁÁÁÁÁÁ

   ×²¼·½¿¬» ÔÑÝÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁøÛÑÐô ÝÝÝÓÍ ±® Ò±²óÓØÍÜÍ÷

       Program         Full        Part        Voluntary       Re-      Total       % of
       Type            Time        Time                        Entry    Program     Population
                                                                        Count       Assigned
       ß½¿¼»³·½
       Ö±¾
       Í«¾-¬¿²½»
       ß¾«-»
       Ì®»¿¬³»²¬
       Ê±½¿¬·±²¿´
       Û¼«½¿¬·±²
       Ê±´«²¬¿®§
       Û¼«½¿¬·±²

   îò Ð®±ª·¼» ½±²º·®³¿¬·±² ±º ·³°´»³»²¬¿¬·±² ±º ²»© °±´·½·»- ¿²¼ °®±½»¼«®»- ®»¹¿®¼·²¹
      ¬¸» Ú«²½¬·±²¿´ Ûª¿´«¿¬·±² ±º ÛÑÐ ·²³¿¬»- º±® °®±¹®¿³ ¿--·¹²³»²¬ô ·²½´«¼·²¹æ
      ¬®¿·²·²¹ ³¿¬»®·¿´- ±® ½«®®·½«´«³å ¬®¿·²·²¹ ®±-¬»®-ñ¿¬¬»²¼¿²½» -¸»»¬-å ¿²¼ »¨¿³°´»-
      ±º ½±³°´»¬»¼ º±®³- ÝÜÝ ïîèóÝ ¿²¼ ÝÜÝ éîíðò


Tab Y.2: MHSDS Earned Milestone Credit

   ïò Ð®±ª·¼» ¬¸» º±´´±©·²¹ ¼¿¬¿ º±® §±«® ·²-¬·¬«¬·±²
      Î»°±®¬ Î«² Ü¿¬»æ ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ

       MHSDS Type           Population                 MCC Eligible    MCC Earned
       ÝÝÝÓÍ
       ÛÑÐ
       Ò±²óÓØÍÜÍ


                                                  éï
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 131 of 158


   îò Ð®±ª·¼» ½±²º·®³¿¬·±² ±º ·³°´»³»²¬¿¬·±² ±º ³·´»-¬±²» ½®»¼·¬- º±® ÓØÍÜÍ ÛÑÐ
      ·²³¿¬»-ô ·²½´«¼·²¹æ ½«®®·½«´«³å ¬®¿·²·²¹ ³¿¬»®·¿´-å ¿²¼ ¬®¿·²·²¹ ®±-¬»®-ñ¿¬¬»²¼¿²½»
      -¸»»¬-ò

Tab Y.3: Out-of-Level Housing

Ð®±ª·¼» ¬¸» º±´´±©·²¹ ·²º±®³¿¬·±² º±® §±«® ·²-¬·¬«¬·±² Î»°±®¬ Î«² Ü¿¬»ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ

Ý«-¬±¼§        Ø±«-·²¹         ÝÝÝÓÍ      ÛÑÐ    Ò±²óÓØÍÜÍ      Ñ¬¸»®       Ì±¬¿´
Ô»ª»´          Ô»ª»´
Ô»ª»´ ×        Ô»ª»´ ×
               Ô»ª»´ ××
               Ô»ª»´ ×××
               Ô»ª»´ ×Ê
               Ì±¬¿´
Ô»ª»´ ××       Ô»ª»´ ×
               Ô»ª»´ ××
               Ô»ª»´ ×××
               Ô»ª»´ ×Ê
               Ì±¬¿´
Ô»ª»´ ×××      Ô»ª»´ ×
               Ô»ª»´ ××
               Ô»ª»´ ×××
               Ô»ª»´ ×Ê
               Ì±¬¿´
Ô»ª»´ ×Ê       Ô»ª»´ ×
               Ô»ª»´ ××
               Ô»ª»´ ×××
               Ô»ª»´ ×Ê
               Ì±¬¿´



Tab Y.4: ADA Reasonable Accommodation and Grievance Procedures

Ð®±ª·¼» ½±²º·®³¿¬·±² ±º ·³°´»³»²¬¿¬·±² ±º ®»ª·-»¼ ßÜß ¿½½±³³±¼¿¬·±² ¿²¼ ¹®·»ª¿²½»
°®±½»¼«®»- ¬± ·²½´«¼» ¿°°»¿´- ®»¹¿®¼·²¹ ¿½½±³³±¼¿¬·±²- º±® °-§½¸·¿¬®·½ ¼·-¿¾·´·¬·»-ô
·²½´«¼·²¹æ ¬®¿·²·²¹ ³¿¬»®·¿´-å ¬®¿·²·²¹ ®±-¬»®-ñ¿¬¬»²¼¿²½» -¸»»¬-å ¿²¼ »¨¿³°´»- ±º
½±³°´»¬»¼ ®»ª·-»¼ º±®³- ÝÜÝ ïèîì øîðïì÷ô ÝÜÝ ïèîë øîðïì÷ô ¿²¼ ÝÜÝ ïèîê øîðïì÷ò


Tab Y.5: Periodic Classification Score Reductions, EOP Inmates

Ø¿ª» ¿ª¿·´¿¾´» º±® ¬¸» Ó±²·¬±® ¬± ®»ª·»© ½±³°´»¬»¼ ÝÜÝ èìð- º®±³ ¬¸» ®»°±®¬·²¹ °»®·±¼ò


                                            éî
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 132 of 158




     Tab Z: CASE BY CASE REVIEWS




                                  éí
  Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 133 of 158


Tab Z: Case by Case Reviews

Please provide the following information regarding MHSDS inmates at your institution who
have had their 150-day case review or a subsequent case review and were NOT released or
whose cases were NOT resolved:
    a. Name of inmate
    b. Date of most recent ICC
    c. Date of next scheduled ICC
    d. Provide copy of case notes and MH-10 from case by case review with Associate Director.




                                             éì
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 134 of 158




Tab AA: ACCESS TO CARE REPORTS




                                  éë
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 135 of 158


Tab AA: Access to Care Reports

      Ð®±ª·¼» ½±°·»- ±º ³±²¬¸´§ ß½½»-- ¬± Ý¿®» ®»°±®¬ ·--«»¼ ¼«®·²¹ ¬¸» ³±²·¬±®·²¹
      °»®·±¼ò




                                       éê
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 136 of 158




 Tab BB: PLACEMENT OF CCCMS
 INMATES IN MINIMUM SUPPORT
        FACILITIES (MSF)




                                  éé
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 137 of 158


Tab BB: Placement of CCCMS Inmates in Minimum Support Facilities (MSF)

      Ð®±ª·¼» ¬¸» ²¿³»- ±º ÝÝÝÓÍ ·²³¿¬»- °´¿½»¼ ·² ÓÍÚ º®±³ §±«® º¿½·´·¬§ ¼«®·²¹ ¬¸»
      ³±²·¬±®·²¹ °»®·±¼ ·² ¿½½±®¼¿²½» ©·¬¸ Ö¿²«¿®§ îëô îðïê °±´·½§ò




                                        éè
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 138 of 158




                        EXHIBIT 3
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 139 of 158




INITIAL PC CONTACTS WITHIN 10 WORK DAYS FOR
                   CCCMS




                          Ceballos Exhibit 3 - 001
        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 140 of 158


                                                   Timely Initial PC Contacts

  Description     Percentage of time patients were up-to-date on their required PC contacts.


                  Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
  Denominator
                  a given placement.
  Description


                  Number of work weeks (starts Monday and ends Sunday) or days (any day other than Saturday,
  Numerator       Sunday or state holiday) patient was seen as required. PC contact is required within 10 work days
  Description     after latest arrival date, program start or mhi (which ever happened last).



Calculation Type Percentage




 Green Cutoff     90% or more



 Yellow Cutoffs   89.99% to 70%



  Red Cutoff      less than 70%




                                             Ceballos Exhibit 3 - 002
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 141 of 158




                    ROUTINE PC FOR CCCMS




                          Ceballos Exhibit 3 - 003
        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 142 of 158


                                                   Timely Routine PC Contacts

  Description     Percentage of time patients were up-to-date on their required PC contacts.


                  Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
  Denominator
                  a given placement.
  Description


                  Number of work weeks (starts Monday and ends Sunday) or days (any day other than Saturday,
  Numerator       Sunday, or state holiday) patient was seen as required. PC contact is required at current institution
  Description     every 90 calendar days after previous pc contact.



Calculation Type Percentage




 Green Cutoff     90% or more



 Yellow Cutoffs   89.99% to 70%



  Red Cutoff      less than 70%




                                              Ceballos Exhibit 3 - 004
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 143 of 158




                   INITIAL PSYCH FOR CCCMS




                          Ceballos Exhibit 3 - 005
        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 144 of 158


                                               Timely Initial Psychiatry Contacts

  Description     Percentage of work weeks patients were up-to-date on their required psychiatry contacts.


                  Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
  Denominator
                  a given placement.
  Description


                  Number of work weeks in denominator that patient was seen as required.
  Numerator       Psychiatrist contact is required 1 work day (any day other than Saturday, Sunday or state holiday)
  Description     before and 90 calendar days after last arrival, program start or mhi.



Calculation Type Percentage




 Green Cutoff     90% or more



 Yellow Cutoffs   89.99% to 70%



  Red Cutoff      less than 70%




                                             Ceballos Exhibit 3 - 006
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 145 of 158




                     ROUTINE PSYCH CCCMS




                          Ceballos Exhibit 3 - 007
        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 146 of 158


                                              Timely Routine Psychiatry Contacts

  Description     Percentage of work weeks patients were up-to-date on their required psychiatry contacts.


                  Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
  Denominator
                  a given placement.
  Description


                  Number of work weeks in denominator that patient was seen as required.
  Numerator
                  Psychiatrist contact is required every 90 calendar days after previous psychiatrist contact.
  Description



Calculation Type Percentage




 Green Cutoff     90% or more



 Yellow Cutoffs   89.99% to 70%



  Red Cutoff      less than 70%




                                              Ceballos Exhibit 3 - 008
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 147 of 158




INITIAL PC CONTACTS WITH 14 CALENDAR DAYS FOR EOP




                          Ceballos Exhibit 3 - 009
        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 148 of 158


                                                    Timely Initial PC Contacts

  Description     Percentage of time patients were up-to-date on their required PC contacts.


                  Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
  Denominator     a given placement.
  Description



                  Number of work weeks (starts Monday and ends Sunday) or days (any day other than Saturday,
  Numerator       Sunday or state holiday) patient was seen as required. PC contact is required at current institution
  Description     within 14 calendar days after last arrival date, program start or mhi.



Calculation Type Percentage




 Green Cutoff     90% or more



 Yellow Cutoffs   89.99% to 70%



  Red Cutoff      less than 70%




                                              Ceballos Exhibit 3 - 010
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 149 of 158




                      ROUTINE PC FOR EOP




                          Ceballos Exhibit 3 - 011
        Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 150 of 158


                                                  Timely Routine PC Contacts

  Description     Percentage of time patients were up-to-date on their required PC contacts.


                  Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
  Denominator
                  a given placement.
  Description


                  Number of work weeks (starts Monday and ends Sunday) or days (any day other than Saturday,
  Numerator       Sunday, or state holiday) patient was seen as required. PC contact is required every 1 week after
  Description     previous PC contact.



Calculation Type Percentage




 Green Cutoff     90% or more



 Yellow Cutoffs   89.99% to 70%



  Red Cutoff      less than 70%




                                             Ceballos Exhibit 3 - 012
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 151 of 158




                      INITIAL PSYCH FOR EOP




                          Ceballos Exhibit 3 - 013
       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 152 of 158


                                               Timely Initial Psychiatry Contacts

                 Percentage of work weeks patients were up-to-date on their required psychiatry contacts.
 Description


                 Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
 Denominator
                 a given placement.
 Description


                 Number of work weeks included in denominator during which the patient was up-to-date on their
 Numerator
                 required Psychiatrist contact. Psychiatry contact is required at current institution within 30 calendar
 Description
                 days after last arrival, program start or mhi.




Green Cutoff     90% or more



Yellow Cutoffs   89.99% to 70%



 Red Cutoff      less than 70%




                                             Ceballos Exhibit 3 - 014
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 153 of 158




                    ROUTINE PSYCH FOR EOP




                          Ceballos Exhibit 3 - 015
       Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 154 of 158


                                             Timely Routine Psychiatry Contacts

                 Percentage of work weeks patients were up-to-date on their required psychiatry contacts.
 Description


                 Total number of work weeks (starts Monday and ends Sunday) during reporting period patient was in
 Denominator
                 a given placement.
 Description


                 Number of work weeks included in denominator during which the patient was up-to-date on their
 Numerator
                 required Psychiatrist contact. Psychiatry contact is required at current institution every 30 calendar
 Description
                 days after previous psychiatry contact.




Green Cutoff     90% or more



Yellow Cutoffs   89.99% to 70%



 Red Cutoff      less than 70%




                                             Ceballos Exhibit 3 - 016
Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 155 of 158




                        EXHIBIT 4
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 156 of 158

From:            Ceballos, Laura@CDCR
To:                              @CDCR;                @CDCR
Subject:         FW: check in and check out
Date:            Friday, October 26, 2018 1:15:03 PM
Attachments:     image001.png
                 image002.png
                 image003.png
                 image004.png
                 image005.png
                 image006.png
                 image007.png




Laura Ceballos, cchp, Ph.D.
Mental Health Administrator, Inpatient Facilities, Quality Improvement
Statewide Mental Health Program




From:                  @CDCR
Sent: Wednesday, August 29, 2018 1:13 PM
To: Ceballos, Laura@CDCR <Laura.Ceballos@cdcr.ca.gov>
Subject: RE: check in and check out

Are you looking for all the dropdown options when checking out? If so, see below.
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 157 of 158




Thanks,




Quality Management & EHRS
Statewide Mental Health Program



cid:image006.jpg@01D24BBE.0FEBD970




CONFIDENTIALITY NOTICE: This communication and contents may have
sensitive, confidential, and/or legally privileged information. Any unauthorized
disclosure, distribution, or action in reliance on the contents of this communication
is strictly prohibited and may be unlawful. If you are not the intended recipient,
please contact the sender and destroy all events of this communication.
For IT issues, contact our Solutions Center at 1-888-735-3470.




From: Ceballos, Laura@CDCR
 Case 2:90-cv-00520-KJM-DB Document 6012-2 Filed 11/20/18 Page 158 of 158

Sent: Wednesday, August 29, 2018 12:53 PM
To:                @CDCR <              @cdcr.ca.gov>
Subject: check in and check out

Hi,

Can you send me screen shots of the check out screen options for completion?

Thank You.

Laura Ceballos, cchp, Ph.D.
Mental Health Administrator, Inpatient Facilities, Quality Improvement
Statewide Mental Health Program
